Exhibit 10.1


EXECUTION VERSION


CUSIP NUMBER: 66807PAN0
    




$400,000,000 THIRD AMENDED AND RESTATED CREDIT AGREEMENT
among
NORTHWESTERN CORPORATION,
as Borrower,
The Several Lenders
from Time to Time Parties Hereto,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
CREDIT SUISSE SECURITIES (USA) LLC
as Joint Lead Arrangers,
CREDIT SUISSE SECURITIES (USA) LLC
As Syndication Agent,
KEYBANK NATIONAL ASSOCIATION,
MUFG UNION BANK, N.A., and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents,
and


BANK OF AMERICA, N.A.,
as Administrative Agent
Dated as of December 12, 2016




    





--------------------------------------------------------------------------------

Exhibit 10.1


TABLE OF CONTENTS
Page
SECTION 1. DEFINITIONS
1

1.1.
Defined Terms    1

1.2.
Other Definitional Provisions     19

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
20

2.1.
Revolving Credit Commitments    20

2.2.
Procedure for Revolving Credit Borrowing    22

2.3.
[Reserved]    23

2.4.
[Reserved]    23

2.5.
Repayment of Loans; Evidence of Debt    23

2.6.
Commitment Fees, etc    23

2.7.
Termination or Reduction of Revolving Credit Commitments    24

2.8.
Optional Prepayments    24

2.9.
Conversion and Continuation Options    24

2.10.
Minimum Amounts and Maximum Number of Eurodollar Tranches    25

2.11.
Interest Rates and Payment Dates    25

2.12.
Computation of Interest and Fees    26

2.13.
Inability to Determine Interest Rate    26

2.14.
Pro Rata Treatment and Payments    27

2.15.
Requirements of Law    29

2.16.
Taxes    30

2.17.
Indemnity    33

2.18.
Illegality    33

2.19.
Change of Lending Office    34

2.20.
Replacement of Lenders under Certain Circumstances    34

2.21.
Defaulting Lenders    35

2.22.
Cash Collateral    37

SECTION 3. LETTERS OF CREDIT
38

3.1.
L/C Commitment    38

3.2.
Procedure for Issuance of Letter of Credit    39

3.3.
Fees and Other Charges    40

3.4.
L/C Participations    40

3.5.
Reimbursement Obligation of the Borrower    42

3.6.
Obligations Absolute    42

3.7.
Letter of Credit Payments    43

3.8.
Applications    43

3.9.
Existing Letters of Credit    44

3.10.
Applicability of ISP and UCP; Limitation of Liability    44






--------------------------------------------------------------------------------

Exhibit 10.1


SECTION 4. REPRESENTATIONS AND WARRANTIES
44

4.1.
Financial Condition    44

4.2.
No Change    45

4.3.
Corporate Existence; Compliance with Law    45

4.4.
Corporate Power; Authorization; Enforceable Obligations    45

4.5.
No Legal Bar    46

4.6.
No Material Litigation    46

4.7.
No Default    46

4.8.
Ownership of Property    46

4.9.
Intellectual Property    46

4.10.
Taxes    46

4.11.
Federal Regulations    47

4.12.
Labor Matters    47

4.13.
ERISA    47

4.14.
Investment Company Act; Other Regulations    47

4.15.
Subsidiaries    47

4.16.
Environmental Matters    48

4.17.
Accuracy of Information, etc    49

4.18.
Solvency    49

4.19.
Anti-Corruption; OFAC; Anti-Money Laundering    49

SECTION 5. CONDITIONS PRECEDENT
50

5.1.
Conditions to Closing Date    50

5.2.
Conditions to Each Extension of Credit or Increase of Revolving Credit

Commitments    51
SECTION 6. AFFIRMATIVE COVENANTS
52

6.1.
Financial Statements    52

6.2.
Certificates; Other Information    53

6.3.
Payment of Obligations    53

6.4.
Conduct of Business and Maintenance of Existence; Compliance    54

6.5.
Maintenance of Property; Insurance    54

6.6.
Inspection of Property; Books and Records; Discussions    54

6.7.
Notices    54

6.8.
Environmental Laws    55

6.9.
Further Assurances    55

6.10.
Use of Proceeds    56

6.11.
Credit Ratings    56

SECTION 7. NEGATIVE COVENANTS
56

7.1.
Consolidated Debt to Capitalization Ratio    56

7.2.
Limitation on Fundamental Changes    56

7.3.
Limitation on Transactions with Affiliates    56

7.4.
Limitation on Changes in Fiscal Periods    57

7.5.
Limitation on Negative Pledge Clauses    57

7.6.
Limitation on Restrictions on Subsidiary Distributions    57

7.7.
Limitation on Lines of Business    57






--------------------------------------------------------------------------------

Exhibit 10.1


SECTION 8. EVENTS OF DEFAULT
57

SECTION 9. THE ADMINISTRATIVE AGENT
60

9.1.
Appointment    60

9.2.
Delegation of Duties    60

9.3.
Exculpatory Provisions    60

9.4.
Reliance by the Administrative Agent    61

9.5.
Notice of Default    61

9.6.
Non‑Reliance on Administrative Agent and Other Lenders    61

9.7.
Indemnification    62

9.8.
Agent in Its Individual Capacity    62

9.9.
Successor Agents    63

9.10.
The Joint Lead Arrangers; the Syndication Agent; the Co-Documentation

Agents    63
SECTION 10. MISCELLANEOUS
63

10.1.
Amendments and Waivers    63

10.2.
Notices    65

10.3.
No Waiver; Cumulative Remedies    67

10.4.
Survival of Representations and Warranties    67

10.5.
Payment of Expenses    68

10.6.
Successors and Assigns; Participations and Assignments    69

10.7.
Adjustments; Set‑off    73

10.8.
Counterparts    74

10.9.
Severability    74

10.10.
Integration    74

10.11.
Governing Law    75

10.12.
Submission To Jurisdiction; Waivers    75

10.13.
No Fiduciary Duty    75

10.14.
Confidentiality    76

10.15.
Accounting Changes    76

10.16.
WAIVERS OF JURY TRIAL    77

10.17.
USA PATRIOT ACT    77

10.18.
Electronic Execution of Assignments and Certain Other Documents    77

10.19.
Amendment and Restatement; No Novation    77

10.20.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    78










--------------------------------------------------------------------------------

Exhibit 10.1


APPENDIX:
Commitment Appendix
ANNEXES:
A    Pricing Grid
B    Existing Letters of Credit


SCHEDULES:


4.4    Consents, Authorizations, Filings and Notices
4.6    Litigation
4.8    Title to Property
4.14    Limiting Regulations
4.15    Subsidiaries
4.16    Environmental
7.3    Affiliate Transactions
7.5    Negative Pledge Limitations


EXHIBITS:


A    Form of Compliance Certificate
B    Form of Secretary’s Certificate
C    Form of Revolving Credit Note
D    Form of Assignment and Acceptance
E    Form of Exemption Certificate
F    Form of Borrowing Notice
G    Form of Letter of Credit Request
H    Form of New Lender Supplement
I    Form of Increased Revolving Commitment Activation Notice




    


    





--------------------------------------------------------------------------------

Exhibit 10.1


THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 12, 2016,
among NORTHWESTERN CORPORATION d/b/a NorthWestern Energy, a Delaware corporation
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties to this Agreement (the “Lenders”), and BANK OF
AMERICA, N.A., as administrative agent.
W I T N E S S E T H:
WHEREAS, the Borrower, certain of the Lenders and the other parties are parties
to the Original Credit Agreement (as hereinafter defined).
WHEREAS, the Lenders and such other parties or their successors have agreed to
amend and restate in its entirety the Original Credit Agreement as provided
herein; and
WHEREAS, the Borrower has requested and the Lenders have agreed to make this
revolving credit facility available to the Borrower upon and subject to the
terms and conditions hereinafter set forth;
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS


2.1.Defined Terms. As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.
“Accounting Change”: as defined in Section 10.15.
“Administrative Agent”: Bank of America in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether through the ownership of voting securities, by contract
or otherwise.
“Agents”: the collective reference to the Syndication Agent, the Administrative
Agent and the Co-Documentation Agents.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the amount of such Lender’s Revolving Credit Commitment then in effect or, if
the Revolving Credit Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.





--------------------------------------------------------------------------------

Exhibit 10.1


“Agreement”: this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
“Anti-Corruption Law”: as defined in Section 4.19.
“Anti-Money Laundering Laws”: as defined in Section 4.19(c).
“Applicable Margin”: a percentage determined from time to time in accordance
with the pricing grid attached hereto as Annex A.
“Applicable Percentage”: with respect to any Lender at any time, the percentage
(carried out to the ninth decimal place) of the aggregate Revolving Credit
Commitments represented by such Lender’s Revolving Credit Commitment at such
time, subject to adjustment as provided in Section 2.21. If the Revolving Credit
Commitment of each Lender to make Loans and the obligation of the Issuing Lender
to make L/C Credit Extensions have been terminated pursuant to Section 8 or if
the aggregate Revolving Credit Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on the Commitment Appendix or in the assignment
and acceptance pursuant to which such Lender becomes a party hereto, as
applicable.
“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit.
“Applicable Margin”: as of any date, with respect to any Base Rate Loan or
Eurodollar Loan, the percentage set forth in the Pricing Grid under “Base Rate
Margin” or “Eurodollar Margin,” respectively, in each case based on the
then-current Debt Rating.
“Assignee”: as defined in Section 10.6(c).
“Assignor”: as defined in Section 10.6(c).
“Available Revolving Credit Commitment”: with respect to any Revolving Credit
Lender at any time, an amount equal to the excess, if any, of (a) such Lender’s
Revolving Credit Commitment then in effect over (b) such Lender’s Revolving
Extensions of Credit then outstanding.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America”: Bank of America, N.A. and its successors.





--------------------------------------------------------------------------------

Exhibit 10.1


“Bank of America Entity”: any of Bank of America or any of its Affiliates.
“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1% and (c) the Eurodollar Rate for a one month Interest Period on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1%; provided that, for the avoidance of doubt, the Eurodollar Rate for any day
shall be based on the rate appearing on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m. London time on such day. For purposes hereof: “Prime Rate” shall mean the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America as its “prime rate” (the “prime rate” is a rate set by Bank
of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate). Any change in the Base Rate due to a change in the
Eurodollar Rate, the Prime Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective day of such change in
Eurodollar Rate, the Prime Rate or the Federal Funds Effective Rate,
respectively.


“Base Rate Loans”: Loans for which the applicable rate of interest is based upon
the Base Rate.
“Benefitted Lender”: as defined in Section 10.7.
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: as defined in the preamble hereto.
“Borrower Materials”: as defined in Section 10.1.
“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Loans hereunder.
“Borrowing Notice”: with respect to any request for borrowing of Loans
hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit F, or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Business Day”: (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.





--------------------------------------------------------------------------------

Exhibit 10.1


“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP;
provided, however, notwithstanding any accounting rule or interpretation under
GAAP, Capital Lease Obligation shall not include (a) any Contractual Obligation
arising under a power purchase and sale agreement, tolling agreement, off-take
agreement, capacity sale agreement or other similar agreement, or (b) any
obligations under leases or other agreements created by Accounting Standards
Codification 810-10 issued by the Financial Accounting Standards Board.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided,
“Capital Stock” shall exclude any debt security that is convertible into, or
exchangeable for, Capital Stock (whether or not such debt securities include any
right of participation with Capital Stock).
“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, Issuing
Lender and the Lenders, as collateral for L/C Obligations or obligations of
Lenders to fund participations in respect thereof, cash or deposit account
balances or, if the Issuing Lender benefitting from such collateral shall agree
in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to (a) the Administrative Agent
and (b) the Issuing Lender. “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.
“Change of Control”: the occurrence of any of the following events: (a) any
Person or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934) (i) shall have acquired beneficial ownership of
40% or more of the aggregate outstanding classes of Capital Stock having voting
power in the election of directors of the Borrower or (ii) shall obtain the
power (whether or not exercised) to elect a majority of the Borrower’s
directors; (b) a majority of the seats (other than vacant seats) on the board of
directors of the Borrower shall at any time be occupied by Persons who were
neither (i) nominated nor approved by the board of directors, (ii) nominated nor
approved by any Person having, as of the Closing Date, beneficial ownership of
20% or more of the aggregate outstanding classes of Capital Stock having voting
power in the election of directors of the Borrower, nor (iii) appointed nor
approved by directors so nominated; or (c) the Borrower shall be liquidated or
dissolved.
“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date shall be not later than
December 12, 2016.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Co-Documentation Agents”: KeyBank National Association, MUFG Union Bank, N.A.
and U.S. Bank National Association, in their respective capacity as
Co-Documentation Agent.





--------------------------------------------------------------------------------

Exhibit 10.1


“Commitment Fee Rate”: the rate per annum determined from time to time pursuant
to the Pricing Grid.
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit A.
“Consolidated Debt to Capitalization Ratio”: as of the last day of any period,
the ratio of (a) Consolidated Funded Debt on such day to (b) the sum of
Consolidated Net Worth and Consolidated Funded Debt on such day.
“Consolidated Funded Debt”: at any date, the aggregate principal amount of all
Funded Debt of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.
“Consolidated Net Worth”: at any date, all amounts that would, in conformity
with GAAP, be included on a consolidated balance sheet of the Borrower and its
Subsidiaries under stockholders’ equity at such date.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.
“Debt Rating”: as of any date of determination, those credit ratings then
published by the Ratings Agencies with respect to the Borrower’s
non­credit­enhanced, senior unsecured long-term debt. For purposes of the
foregoing: (a) if a Debt Rating is issued by each of the Ratings Agencies and
there is a split rating, then the two highest of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level V being the lowest and the Debt Rating
for Pricing Level I being the highest) in determining the Pricing Level; (b) if
there is a single level split in Debt Ratings of the two highest ratings of the
Ratings Agencies, then the higher Debt Rating of the two highest shall apply in
determining the Pricing Level or, if there is a multiple-level split in Debt
Ratings of the two highest ratings of the Ratings Agencies, then the Debt Rating
that is one level lower than the highest rating shall apply in determining the
Pricing Level; (c) if only two Rating Agencies have published Debt Ratings, the
Debt Ratings of such Rating Agencies shall be used in determining the Pricing
Level and clause (b) of this paragraph shall apply in the event of a split
between such two Debt Ratings; (d) if only one Rating Agency has published a
Debt Rating, the Debt Rating of such Rating Agency shall be used in determining
the Pricing Level; (e) if the Borrower’s non­credit­enhanced, senior unsecured
long-term debt is not rated by any of the Rating Agencies, Pricing Level V shall
apply for purposes of determining the Applicable Margin; (f) if any Debt Rating
established by a Rating Agency shall be changed, such change shall be effective
as of the date on which such change is first announced publicly by the Rating
Agency making such change; and (g) if any Rating Agency shall change its system
of





--------------------------------------------------------------------------------

Exhibit 10.1


classification after the date hereof, each reference to the Debt Rating
announced by such Rating Agency shall refer to the then-equivalent rating
thereby, as the case may be.
“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Declining Lender”: as defined in Section 2.1(e).
“Default”: any of the events specified in clauses (a) through (j) of Section 8,
whether or not any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.
“Defaulting Lender”: subject to Section 2.21, any Lender that, as determined by
the Administrative Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit, within three Business Days of the date required to
be funded by it hereunder, unless such obligation is the subject of a good faith
dispute, (b) has notified the Borrower, the Administrative Agent or any Lender
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit,
(c) has failed, within three Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment or (iv) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.
“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof (or, in
each case, any series of related dispositions); and the terms “Dispose” and
“Disposed of” shall have correlative meanings.
“Dollars” and “$”: dollars in lawful currency of the United States of America.
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.





--------------------------------------------------------------------------------

Exhibit 10.1


“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including common law) of any international authority, foreign
government, the United States, or any state, local, municipal or other
governmental authority, regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.
“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.
“Equity Interests”: Capital Stock of the Borrower or any of its Subsidiaries,
and all warrants, options or other rights to acquire Capital Stock of the
Borrower or any Subsidiary (but excluding any debt security that is convertible
into, or exchangeable for, such Capital Stock).
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
“Eurocurrency Reserve Requirements”: for any day, as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
“Eurodollar Base Rate”: with respect to each day during each Interest Period,
the rate per annum determined on the basis of the rate for deposits in Dollars
for a period equal to such Interest Period commencing on the first day of such
Interest Period appearing on the applicable Bloomberg screen page as of 11:00
A.M., London time, two Business Days prior to the beginning of such Interest
Period. In the event that such rate does not appear on the applicable Bloomberg
screen page (or successor thereto), the “Eurodollar Base Rate” for purposes of
this definition shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent. If the Eurodollar Bate Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.
“Eurodollar Loans”: Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.





--------------------------------------------------------------------------------

Exhibit 10.1


“Eurodollar Rate”: with respect to each day during each Interest Period, a rate
per annum determined for such day in accordance with the following formula
(rounded upward to the nearest 1/100th of 1%):


 
                 Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements



“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
“Event of Default”: any of the events specified in clauses (a) through (j) of
Section 8; provided that any requirement for the giving of notice, the lapse of
time, or both, has been satisfied.
“Existing Letters of Credit”: collectively, the letters of credit listed on
Annex B issued for the account of the Borrower pursuant to the terms of the
Original Credit Agreement.
“Extended Revolving Termination Date”: as defined in Section 2.1(e).
“Extending Lender”: as defined in Section 2.1(e).
“Extension Request”: as defined in Section 2.1(e).
“Facility” or “Revolving Credit Facility”: the Revolving Credit Commitments and
the extensions of credit made thereunder.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published on the next Business Day by
the Federal Reserve Bank of New York; provided that (a) if such day is not a
Business Day, the Federal Funds Effective Rate shall be determined in the same
manner, but assuming that such transactions occurred one Business Day earlier,
and (b) if no such rate is published on the next Business Day, the Federal Funds
Effective Rate shall be the average rate (rounded upward, if necessary, to the
nearest 1/100 of 1%) charged to Bank of America on such day on such transactions
as determined by the Administrative Agent in its reasonable discretion. If the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.
“Fee Letters”: that (i) Fee Letter dated November 9, 2016 among Bank of America,
N.A., as administrative agent and issuing lender and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as joint lead arranger and bookrunner, and the
Borrower and (ii) that Fee Letter





--------------------------------------------------------------------------------

Exhibit 10.1


dated November 9, 2016 among Credit Suisse AG, Credit Suisse Securities (USA)
LLC, as joint lead arranger and syndication agent, and the Borrower.
“Fitch”: Fitch, Inc. and any successor thereto.
“Fronting Exposure”: at any time there is a Defaulting Lender, such Defaulting
Lender’s Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof.
“Funded Debt”: with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a) through (e) of the definition of
“Indebtedness” in this Section 1.1.
“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.
“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time; provided, however, if any operating lease would
be recharacterized as a capital lease due to changes in the accounting treatment
of such operating lease under GAAP since the Commitment Date, then solely with
respect to the accounting treatment of any such leases, GAAP shall be
interpreted as it was in effect on the Commitment Date.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
and any securities exchange (including any supra national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards (including
the Financial Accounting Standards Board, the Bank for International Settlements
or the Basel Committee on Banking Supervision or any successor or similar
authority to any of the foregoing).
“Granting Lender” as defined in Section 10.6(j).
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in





--------------------------------------------------------------------------------

Exhibit 10.1


respect thereof; provided, however, that the term Guarantee Obligation shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Guarantee Obligation of any guaranteeing
person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
“Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, or similar arrangements entered into by
the Borrower or its Subsidiaries providing for protection against fluctuations
in interest rates, currency exchange rates, or the exchange of nominal interest
obligations, either generally or under specific contingencies.
“ICC”: as defined in the definition of “UCP”.
“Increased Revolving Commitment Activation Notice”: a notice substantially in
the form of Exhibit I.
“Increased Revolving Commitment Closing Date”: any Business Day designated as
such in an Increased Revolving Commitment Activation Notice.
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), other than any such indebtedness arising solely in
connection with the Borrower’s gas storage arrangements, (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under acceptance, letter of credit,
surety bond or similar facilities, (g) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Capital Stock of such Person, (h) all Mandatory Redeemable Stock of
such Person, (i) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (h) above, (j) all
obligations of the kind referred to in clauses (a) through (i) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on Property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation and (k) for the purposes of
Section 8(e) only, all obligations of such Person in respect of Hedge
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest





--------------------------------------------------------------------------------

Exhibit 10.1


in or other relationship with such entity, except to the extent the terms of
such Indebtedness expressly provide that such Person is not liable therefor.
“Indemnified Liabilities”: as defined in Section 10.5.
“Indemnitee”: as defined in Section 10.5.
“Indentures”: collectively, the Montana First Mortgage Indenture and the South
Dakota First Mortgage Indenture.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvent”: pertaining to a condition of Insolvency.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at Law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or shorter, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan (other than any Revolving Credit Loan that is a Base Rate
Loan), the date of any repayment or prepayment made in respect thereof.
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months (or with the
consent of all Lenders, as determined by such Lenders in their sole discretion,
twelve months) thereafter, as selected by the Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six months (or with the consent of all Lenders, as determined by
such Lenders in their sole discretion, twelve months) thereafter, as selected by
the Borrower by irrevocable notice to the Administrative Agent not later than
11:00 A.M., New York City time, on the date that is three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:
(1)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into





--------------------------------------------------------------------------------

Exhibit 10.1


another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;


(2)the Borrower may not select an Interest Period that would extend beyond the
Revolving Credit Termination Date; and


(3)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period.


“Investment”: any advance, loan, extension of credit (by way of guaranty or
otherwise) or capital contribution to, or purchase of any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting an
ongoing business from, or any other investment in, any other Person.
“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Lender”: (i) Bank of America, N.A. or any Affiliate thereof; or
(ii) any other Lender or any Affiliate thereof from time to time designated by
the Borrower as an Issuing Lender with the consent of such Lender and the
Administrative Agent.
“Joint Lead Arrangers”: Merrill Lynch, Pierce, Fenner & Smith Incorporated (or
its successors and permitted assigns) and Credit Suisse Securities (USA) LLC in
their respective capacity as Joint Lead Arrangers.
“Laws”: collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Borrowing”: an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Commitment”: an amount equal to $50,000,000.
“L/C Credit Extension”: with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Fee Payment Date”: the last day of each March, June, September and
December, commencing on December 31, 2016, and the last day of the Revolving
Credit Commitment Period.





--------------------------------------------------------------------------------

Exhibit 10.1


“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5. For all purposes of this Agreement, if
on any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.
“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the Issuing Lender that
issued such Letter of Credit.
“L/C Supportable Obligations”: payment obligations of the Borrower and its
Subsidiaries as permitted pursuant to Section 4.16.
“Lenders”: as defined in the preamble hereto and, in any event, the term
“Lenders” shall include any Issuing Bank (other than with respect to the
definition of the Interest Period, Sections 2.13(b), 9.9(a), 10.1 (iv) and
10.1(ix)).
“Letters of Credit”: as defined in Section 3.1(a).
“Letter of Credit Expiration Date”: the day that is seven days prior to the
Revolving Credit Termination Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).
“Letter of Credit Fee”: as defined in Section 3.3.
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).
“Loan”: any loan made by any Lender pursuant to this Agreement.
“Loan Documents”: collectively, this Agreement, the Applications and the Notes.
“Mandatory Redeemable Stock”: with respect to any Person, any share of such
Person’s Capital Stock, to the extent that it is (a) redeemable, payable or
required to be purchased or otherwise retired or extinguished, or convertible
into any Indebtedness or other liability, obligation, covenant or duty of or
binding upon, or any term or condition to be observed by or binding upon such
Person or any of its assets (except for consideration comprised of Capital Stock
of such Person which is not Mandatory Redeemable Stock), (i) at a fixed or
determinable date, whether by operation of a sinking fund or otherwise, (ii) at
the option of any other Person or (iii) upon the occurrence of a condition not
solely within the control of such Person such as a redemption required to be
made utilizing future earnings, or (b) convertible into Capital Stock which has
the features set forth in clause (a).





--------------------------------------------------------------------------------

Exhibit 10.1


“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property, operations, condition (financial or otherwise) or prospects of
the Borrower and its Subsidiaries taken as a whole, or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity,
and any other substances or forces of any kind, whether or not any such
substance or force is defined as hazardous or toxic under any Environmental Law,
that is regulated pursuant to or could give rise to liability under any
Environmental Law.
“Material Subsidiary”: (i) each Subsidiary designated as a “Material Subsidiary”
in Schedule 4.15, and (ii) each other Subsidiary whose total assets as of the
end of any fiscal year equal or exceed $50,000,000.
“Montana First Mortgage Indenture”: the Mortgage and Deed of Trust dated October
1, 1945 from the Borrower (as successor by merger to The Montana Power Company)
to the trustees named therein, as supplemented and amended to the date hereof.
“Montana Utility Business”: the regulated electric and natural gas assets and
businesses owned and operated by the Borrower in the State of Montana, or
otherwise subject to the Lien of the Montana First Mortgage Indenture.
“Moody’s”: Moody’s Investors Service, Inc., and any successor thereto.
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“New Lender”: as defined in Section 2.1(c).
“New Lender Supplement”: as defined in Section 2.1(c).
“Non-Excluded Taxes”: as defined in Section 2.16(a).
“Non-U.S. Lender”: as defined in Section 2.16(d).
“Note”: any promissory note evidencing any Loan.
“Noticed Anniversary Date”: as defined in Section 2.1(e).
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans, the Reimbursement Obligations and all
other obligations and liabilities of the Borrower to the Administrative Agent or
to any Lender, whether





--------------------------------------------------------------------------------

Exhibit 10.1


direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise.
“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury.
“Original Credit Agreement”: that certain Second Amended and Restated Credit
Agreement dated as of November 5, 2013 among the Borrower, the Lenders party
thereto and Bank of America, N.A., as Administrative Agent.
“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document (except any
such taxes imposed as a result of any assignment other than pursuant to Section
2.20) as a result of a present or former connection between the applicable
Lender or Administrative Agent and the jurisdiction imposing such tax.
“Participant”: as defined in Section 10.6(b).
“Participant Register”: as defined in Section 10.6(b).
“Participation Amount”: as defined in Section 3.4(b).
“Patriot Act”: the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001).
“Payment Office”: the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform”: as defined in Section 10.1.





--------------------------------------------------------------------------------

Exhibit 10.1


“Pricing Grid”: the pricing grid attached hereto as Annex A.
“Pricing Level”: each of “Pricing Level I” through “Pricing Level V” set forth
in the Pricing Grid.
“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.
“Rating Agencies”: Fitch, Standard & Poor’s and Moody’s.
“Register”: as defined in Section 10.6(d).
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reimbursement Obligation”: the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.
“Related Fund”: with respect to any Lender, any Person (other than an
individual) that (x) is (or will be) engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its activities and (y) is managed or administered by such
Lender, an Affiliate of such Lender or an entity or an Affiliate of an entity
that administers or manages such Lender.
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
“Required Lenders”: at any time, the holders of more than 50% of the Total
Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding, in each case excluding the aggregate Revolving Credit Commitments
of, and Revolving Extensions of Credit made by, Defaulting Lenders.
“Requirement of Law”: as to any Person, the certificate of incorporation and
by‑laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.
“Responsible Officer”: as to any Person, the chief executive officer, president
or chief financial officer of such Person, but in any event, with respect to
financial matters, the chief financial officer, treasurer or assistant treasurer
of such Person, or any other officer of such Person designated as a Responsible
Officer by any one of the foregoing, and, solely for purposes of notices given
pursuant to Section 2, any other officer or employee of such Person so





--------------------------------------------------------------------------------

Exhibit 10.1


designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of such Person designated in or pursuant
to an agreement between such Person and the Administrative Agent.
“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Letters of Credit, in
an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Credit Commitment” opposite such Lender’s name on
the Commitment Appendix attached hereto, or, as the case may be, in the
assignment and acceptance or New Lender Supplement pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof pursuant to Section 2.1(b). The original aggregate amount of
the Total Revolving Credit Commitments is $400,000,000.
“Revolving Credit Commitment Period”: the period from and including the Closing
Date to the Revolving Credit Termination Date.
“Revolving Credit Facility”: as defined in the definition of “Facility” in this
Section 1.1.
“Revolving Credit Lender”: each Lender that has a Revolving Credit Commitment or
that is the holder of Revolving Credit Loans.
“Revolving Credit Loans”: as defined in Section 2.1.
“Revolving Credit Note”: as defined in Section 2.5.
“Revolving Credit Percentage”: as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes of the Total Revolving Extensions of Credit then
outstanding).
“Revolving Credit Termination Date”: December 12, 2021 or, subject to the terms
of Section 2.1(e), the Extended Revolving Termination Date or the Second
Extended Revolving Termination Date, as applicable.
“Revolving Extensions of Credit”: as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding and (b) such
Lender’s Revolving Credit Percentage of the L/C Obligations then outstanding.
“Sanctions”: as defined in Section 4.19(b)(i).
“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).
“SEC Reports”: the publicly available (unredacted) portion of all reports filed
by the Borrower with the SEC on Form 10-K, Form 10-Q or Form 8-K or any
successor form.





--------------------------------------------------------------------------------

Exhibit 10.1


“Second Extended Revolving Termination Date”: as defined in Section 2.1(e).
“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.
“Solvent”: with respect to any Person, as of any date of determination, (a) the
“present fair saleable value” of the assets of such Person will, as of such
date, exceed the amount of all “liabilities of such Person, contingent or
otherwise”, as of such date, (b) the present fair saleable value of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the probable liability of such Person on its debts as such debts
become absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
“South Dakota First Mortgage Indenture”: the General Mortgage Indenture and Deed
of Trust dated as of August 1, 1993 between the Borrower and The Chase Manhattan
Bank, as trustee, as supplemented and amended to the date hereof.
“South Dakota Utility Business”: the regulated electric and natural gas assets
and businesses owned and operated by the Borrower in the States of South Dakota
and Nebraska and all of the Borrower’s other assets that are subject to the Lien
of the South Dakota First Mortgage Indenture (which consists principally, as of
the date hereof, of the shared ownership interests in electric generation
facilities located in the States of North Dakota and Iowa).
“SPC”: as defined in Section 10.6(j).
“Standard & Poor’s”: Standard & Poor’s Financial Services LLC, a subsidiary of
S&P Global Inc. and any successor thereto.
“Stated Maturity”: with respect to any installment of interest or principal on
any series of Indebtedness, the date on which the payment of interest or
principal was scheduled to be paid in the original documentation governing such
Indebtedness, and will not include any contingent obligations to repay, redeem
or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by





--------------------------------------------------------------------------------

Exhibit 10.1


such Person. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Syndication Agent”: Credit Suisse Securities (USA) LLC.
“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Credit Lenders outstanding at
such time.
“Transferee”: as defined in Section 10.14.
“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.
“UCP”: with respect to any Letter of Credit, the Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce (“ICC”) Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).
“Utility Business”: the regulated electric and natural gas utility business and
operations of the Borrower and its Subsidiaries.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2    Other Definitional Provisions. (a)    Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
(a)As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to the Borrower and its Subsidiaries not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP.
(b)The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(c)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(d)All calculations of financial ratios set forth in Section 7.1 shall be
calculated to the same number of decimal places as the relevant ratios are
expressed in and shall be rounded upward if the number in the decimal place
immediately following the last calculated decimal place is five or greater. For
example, if the relevant ratio is to be calculated to the hundredth decimal
place and the calculation of the ratio is 5.126, the ratio will be rounded up to
5.13.





--------------------------------------------------------------------------------

Exhibit 10.1


(e)The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “or” shall not be
exclusive. The word “will” shall be construed to have the same meaning and
effect as the word “shall”.
(f)Unless the context requires otherwise (i) any definition of or reference to
any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, and (iii) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
2.1.Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof, the Revolving Credit Lenders severally agree to make revolving credit
loans (“Revolving Credit Loans”) to the Borrower from time to time during the
Revolving Credit Commitment Period in an aggregate principal amount at any one
time outstanding for each Revolving Credit Lender which, when added to such
Lender’s Revolving Credit Percentage of the L/C Obligations then outstanding
does not exceed the amount of such Lender’s Revolving Credit Commitment. During
the Revolving Credit Commitment Period the Borrower may use the Revolving Credit
Commitments by borrowing, prepaying the Revolving Credit Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
The Revolving Credit Loans may from time to time be Eurodollar Loans or Base
Rate Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.5 and 2.13; provided that no Revolving
Credit Loan shall be made as a Eurodollar Loan after the day that is one month
prior to the Revolving Credit Termination Date.
(a)At any time, the Borrower and any one or more Lenders (including New Lenders)
may agree that such Lender(s) shall make, obtain or increase the amount of their
Revolving Credit Commitments by executing and delivering to the Administrative
Agent an Increased Revolving Commitment Activation Notice specifying the amount
of such increase and the applicable Increased Revolving Commitment Closing Date.
Notwithstanding the foregoing, (i) the aggregate amount of incremental Revolving
Credit Commitments obtained pursuant to this Section 2.1(b) shall not exceed
$50,000,000, (ii) incremental Revolving Credit Commitments may not be made,
obtained or increased until all of the conditions precedent in Section 5.2 have
been satisfied and (iii) the increase effected pursuant to this paragraph shall
be in a minimum amount of at least $10,000,000. No Lender shall have any
obligation to participate in any increase described in this paragraph unless it
agrees to do so in its sole discretion.
(b)Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent, elects to become a
“Lender” under this Agreement in connection with an increase described in
Section 2.1(b) shall execute a New Lender Supplement (each, a “New Lender
Supplement”), substantially in the form of Exhibit H, whereupon such bank,
financial institution or other entity (a “New Lender”) shall become a Lender for
all purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement.





--------------------------------------------------------------------------------

Exhibit 10.1




(c)On each Increased Revolving Commitment Closing Date on which there are
Revolving Credit Loans outstanding, the New Lender(s) and/or Lender(s) that have
increased their Revolving Credit Commitments shall make Revolving Credit Loans,
the proceeds of which will be used to prepay such portions of the Revolving
Credit Loans of other Lenders, so that, after giving effect thereto, the
resulting Revolving Credit Loans outstanding are allocated among the Lenders in
accordance with Section 2.14(a) based on the respective Revolving Credit
Percentages of the Lenders after giving effect to such Increased Revolving
Commitment Closing Date.
(d)The Borrower shall repay all outstanding Revolving Credit Loans on the
Revolving Credit Termination Date. The Borrower may request (each, an “Extension
Request”) that the Revolving Credit Commitments and L/C Commitments be extended
for additional one-year periods by providing written notice to the
Administrative Agent not more than 90 days, but not fewer than 30 days, prior to
two of the first four anniversaries of the Closing Date (each, a “Noticed
Anniversary Date”); provided that, in no event shall more than two Extension
Requests be made. If a Lender agrees, in its individual and sole discretion, to
extend its Revolving Credit Commitments and/or L/C Commitments (such Lender, an
“Extending Lender”), it will notify the Administrative Agent in writing of its
decision to do so and the maximum amount of Revolving Credit Commitments and, if
applicable, L/C Commitments it agrees to so extend no later than 20 days prior
to the applicable Noticed Anniversary Date, which notice shall be irrevocable.
The Administrative Agent will notify the Borrower, in writing, of the Lenders’
decisions no later than 15 days prior to such Noticed Anniversary Date. The
Extending Lenders’ Revolving Credit Commitments and L/C Commitments will be
extended for an additional year from the Revolving Termination Date (the
“Extended Revolving Termination Date”) or the Extended Revolving Termination
Date (the “Second Extended Revolving Termination Date”), as applicable; provided
that (i) Lenders holding more than 50% of the aggregate Revolving Credit
Commitments outstanding on the applicable Noticed Anniversary Date have agreed
to so extend their respective Revolving Credit Commitments (but only with
respect to the Revolving Credit Commitments of each Lender that votes in its
sole discretion to so extend its Revolving Credit Commitments) and (ii) no
Default or Event of Default shall have occurred and be continuing on the
applicable Noticed Anniversary Date after giving effect to the requested
extension. No Lender shall be required to consent to any such Extension Request,
and any Lender that declines or does not respond in writing to the Borrower’s
request for commitment renewal (a “Declining Lender”) will have its Revolving
Credit Commitments and L/C Commitments terminated on the then-existing Revolving
Termination Date or Extended Revolving Termination Date, as applicable (without
regard to any renewals by other Lenders). The Borrower will have the right to
remove or replace any Declining Lenders in accordance with Section 2.20. If an
Extension Request has become effective hereunder, on the then-existing Revolving
Credit Termination Date, (i) the Borrower shall make payments of Loans and/or
Cash Collateralize the L/C





--------------------------------------------------------------------------------

Exhibit 10.1


Obligations in an aggregate amount sufficient to reduce the Total Revolving
Extensions of Credit as of such date of payment to an amount not to exceed one
hundred percent (100%) of the Total Revolving Credit Commitments then in effect
of the Extending Lenders extended pursuant to this Section 2.1(e) (and the
Borrower shall not be permitted thereafter to request any Loan or any issuance,
amendment, renewal or extension of a Letter of Credit if, after giving effect
thereto, the Total Revolving Extensions of Credit of all Loans and all L/C
Obligations would exceed the aggregate amount of the Total Revolving Credit
Commitments so extended), and (ii) the Revolving Credit Commitment of each
Declining Lender shall terminate, and the Borrowers shall repay all the Loans of
each Declining Lender, together with accrued and unpaid interest and all fees
and other amounts owing to such Declining Lender hereunder, it being understood
and agreed that such repayments may be funded with the proceeds of new
Borrowings made simultaneously with such repayments by the Extending Lenders,
which such Borrowings shall be made ratably by the Extending Lenders in
accordance with their extended Revolving Credit Commitments. Notwithstanding any
provision of this Agreement to the contrary, it is hereby agreed that no
extension of a maturity date in accordance with the express terms of this
Section 2.1(e), or any amendment or modification of the terms and conditions of
the Revolving Credit Commitments and the Loans of the Extending Lenders effected
pursuant thereto, shall be deemed to violate Section 2.7 or any other provision
of this Agreement requiring the ratable reduction of Revolving Credit
Commitments. This Section 2.1(e) shall supersede anything in Section 10.1 to the
contrary.
2.2.Procedure for Revolving Credit Borrowing. The Borrower may borrow under the
Revolving Credit Commitments on any Business Day during the Revolving Credit
Commitment Period; provided that the Borrower shall deliver to the
Administrative Agent irrevocable notice, which may be given by (A) telephone or
(B) a Borrowing Notice (which Borrowing Notice must be received by the
Administrative Agent prior to 12:00 Noon, New York City time, (a) three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(b) on the requested Borrowing Date, in the case of Base Rate Loans). Any
Revolving Credit Loans made on the Closing Date shall initially be Base Rate
Loans. Except as provided in Section 3.5, each borrowing of Revolving Credit
Loans under the Revolving Credit Commitments shall be in an amount equal to (x)
in the case of Base Rate Loans, $1,000,000 or a whole multiple of $100,000 in
excess thereof (or, if the then aggregate Available Revolving Credit Commitments
are less than $1,000,000, such lesser amount) and (y) in the case of Eurodollar
Loans, $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Any
telephonic notice by the Borrower must be confirmed immediately by delivery to
the Administrative Agent of a Borrowing Notice specifying therein the requested
(i) date of such Borrowing, (ii) the amount of Loans requested, (iii) Type of
Loans comprising such Borrowing, (iv) Borrower’s account for such Loans and (v)
in the case of any Loans requested to be made as Eurodollar Loans, the initial
Interest Period therefor. If no election as to the Type of Loans is specified in
the Borrowing Notice, then the requested Loans shall be Base Rate Loans. If no
Interest Period with respect to any Eurodollar Loans is specified in any such
Borrowing Notice, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. Upon receipt of any such Borrowing Notice from
the Borrower, the Administrative Agent shall promptly notify each Revolving
Credit Lender thereof. Each Revolving Credit Lender will make its Revolving
Credit Percentage of the amount of each borrowing of Revolving Credit Loans
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 3:00 PM, New York City time, on the Borrowing Date
requested by the Borrower in funds





--------------------------------------------------------------------------------

Exhibit 10.1


immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower by the Administrative Agent in like funds as
received by the Administrative Agent.
2.3.[Reserved]
2.4.[Reserved]
2.5.Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Revolving Credit Lender the then unpaid principal amount of each
Revolving Credit Loan of such Revolving Credit Lender on the Revolving Credit
Termination Date (or on such earlier date on which the Loans become due and
payable pursuant to Section 8). The Borrower hereby further agrees to pay
interest on the unpaid principal amount of the Loans from time to time
outstanding from the date hereof until payment in full thereof at the rates per
annum, and on the dates, set forth in Section 2.11.
(a)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.
(b)The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.
(c)The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.5(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.
(d)The Borrower agrees that, upon its receipt of notice of the request to the
Administrative Agent by any Lender, the Borrower will promptly execute and
deliver to such Lender a promissory note of the Borrower evidencing any
Revolving Credit Loans of such Lender, substantially in the form of Exhibit C (a
“Revolving Credit Note”), with appropriate insertions as to date and then
outstanding principal amount; provided, that delivery of Notes shall not be a
condition precedent to the occurrence of the Closing Date or the making of the
Loans or issuance of Letters of Credit on the Closing Date.
2.6.Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Credit Lender a commitment fee for the





--------------------------------------------------------------------------------

Exhibit 10.1


period from and including the Closing Date to the last day of the Revolving
Credit Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Credit Commitment of such Lender during
the period for which payment is made, payable quarterly in arrears on the last
day of each March, June, September and December and on the Revolving Credit
Termination Date, commencing on the first of such dates to occur after the date
hereof; provided, however, that no Commitment Fee shall accrue on any of the
Revolving Credit Commitment of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender.
(b)    The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates agreed to in the Fee Letters (or otherwise from time to
time agreed to in writing by the Borrower and the Administrative Agent).
2.7.Termination or Reduction of Revolving Credit Commitments. The Borrower shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent, without premium or penalty, to terminate the Revolving
Credit Commitments or, from time to time, to reduce the aggregate amount of the
Revolving Credit Commitments; provided that no such termination or reduction of
Revolving Credit Commitments shall be permitted if, after giving effect thereto
and to any prepayments of the Revolving Credit Loans made on the effective date
thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Credit Commitments. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Credit Commitments then in effect.
2.8.Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty (but including
breakage costs, if any, pursuant to Section 2.17), upon irrevocable notice
delivered to the Administrative Agent no later than 11:00 A.M., New York City
time, three Business Days prior thereto in the case of Eurodollar Loans and no
later than 11:00 A.M., New York City time, one Business Day prior thereto in the
case of Base Rate Loans, which notice shall specify the date and amount of such
prepayment and whether such prepayment is of Eurodollar Loans or Base Rate
Loans; provided, that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.17. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Credit Loans that are Base Rate Loans) accrued interest to such date
on the amount prepaid. Partial prepayments of Revolving Credit Loans shall be in
an aggregate principal amount of $1,000,000 or a whole multiple thereof.
2.9.Conversion and Continuation Options. (a) The Borrower may elect from time to
time to convert Eurodollar Loans to Base Rate Loans by giving the Administrative
Agent at least one Business Day prior irrevocable notice of such election;
provided that any such conversion of Eurodollar Loans may be made only on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert Base Rate Loans to Eurodollar Loans by giving the
Administrative Agent irrevocable notice of such election no later than 12:00
noon, New York City time, three Business Days prior thereto (which notice shall





--------------------------------------------------------------------------------

Exhibit 10.1


specify the length of the initial Interest Period therefor); provided that no
Base Rate Loan may be converted into a Eurodollar Loan (i) when any Event of
Default has occurred and is continuing and the Administrative Agent has, or the
Required Lenders have, determined in its or their sole discretion not to permit
such conversions or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of the Facility. Upon receipt of any such
notice the Administrative Agent shall promptly notify each Lender thereof.
(b)    The Borrower may elect to continue any Eurodollar Loan as such upon the
expiration of the then current Interest Period with respect thereto by giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loan; provided
that no Eurodollar Loan under the Facility may be continued as such (i) when any
Event of Default has occurred and is continuing and the Administrative Agent
has, or the Required Lenders have, determined in its or their sole discretion
not to permit such continuations or (ii) after the date that is one month prior
to the final scheduled termination or maturity date of the Facility; and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso, such Loans shall be converted automatically
to Base Rate Loans on the last day of such then expiring Interest Period. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.
2.10.Minimum Amounts and Maximum Number of Eurodollar Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions,
continuations and optional prepayments of Eurodollar Loans and all selections of
Interest Periods shall be in such amounts and be made pursuant to such elections
so that, (a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $5,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than ten
Eurodollar Tranches shall be outstanding at any one time.
2.11.Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate applicable to such Eurodollar Loan plus
the Applicable Margin with respect to Eurodollar Loans in effect for such day.
(b)Each Base Rate Loan shall bear interest for each day on which it is
outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin with respect to Base Rate Loans in effect for such
day.
(c)[Reserved]
(d)(i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue)(to the extent legally permitted) shall bear interest at
a rate per annum that is equal to (x) in the case of the Loans, the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to Base Rate Loans (including the Applicable Margin) plus 2%, and
(ii) if all





--------------------------------------------------------------------------------

Exhibit 10.1


or a portion of any interest payable on any Loan or Reimbursement Obligation or
any commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to Base Rate Loans (including the Applicable Margin) plus 2%, in each case, with
respect to clauses (i) and (ii) above, from the date of such non‑payment until
such amount is paid in full (after as well as before judgment).
(e)Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (d) of this Section shall be
payable from time to time on demand.
2.12.Computation of Interest and Fees. (a) Interest, fees and commissions
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed, except that, with respect to Base Rate Loans on which
interest is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.
(b)Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.11(a).
2.13.Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:
(a)the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that adequate
and reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period, or
(b)the Administrative Agent shall have received notice from the Required Lenders
that the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter. If such notice is
given (x) any Eurodollar Loans requested to be made on the first day of such
Interest Period shall be made as Base Rate Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as Base Rate Loans and (z) any outstanding Eurodollar Loans
shall be converted, on the last day of the then current Interest Period with
respect thereto, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made or continued as
such, nor shall the Borrower have the right to convert Loans to Eurodollar
Loans.
2.14.Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee or Letter of Credit Fee, and any reduction of the Revolving Credit
Commitments of the Lenders, shall be made pro rata





--------------------------------------------------------------------------------

Exhibit 10.1


according to the Revolving Credit Percentages of the Lenders. Each payment of
interest in respect of the Loans and each payment in respect of fees payable
hereunder shall be applied to the amounts of such obligations owing to the
applicable Lenders pro rata according to the respective amounts then due and
owing to such Lenders.
(b)Each payment (including each prepayment) by the Borrower on account of
principal of the Revolving Credit Loans shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Credit Loans then held
by the Revolving Credit Lenders. Each payment in respect of Reimbursement
Obligations in respect of any Letter of Credit shall be made to the Issuing
Lender that issued such Letter of Credit.
(c)The application of any payment of Loans under the Facility (including
optional and mandatory prepayments) shall be made, first, to Base Rate Loans
under the Facility and, second, to Eurodollar Loans under the Facility. Each
payment of the Loans (except in the case of Revolving Credit Loans that are Base
Rate Loans) shall be accompanied by accrued interest to the date of such payment
on the amount paid.
(d)All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the relevant Lenders, at the Payment Office, in Dollars and in immediately
available funds. Any payment made by the Borrower after 12:00 Noon, New York
City time, on any Business Day shall be deemed to have been on the next
following Business Day. Except as otherwise provided herein, if any payment
hereunder becomes due and payable, or the performance of any covenant, duty or
obligation is stated to be due or required, on a day other than a Business Day,
such payment or performance shall be extended to the next succeeding Business
Day. If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.
(e)Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the





--------------------------------------------------------------------------------

Exhibit 10.1


Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
Base Rate Loans under the Facility, on demand, from the Borrower.
(f)Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.
(g)Subject to Section 2.21(a)(ii), upon receipt by the Administrative Agent of
payments on behalf of Lenders, the Administrative Agent shall promptly
distribute such payments to the Lender or Lenders entitled thereto, in like
funds as received by the Administrative Agent.
(h)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Section 2, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable extension of credit set forth in Section 5 are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
(i)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to fund participations in Letters of Credit are several and not
joint. The failure of any Lender to make any Loan or to fund any L/C
Participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such





--------------------------------------------------------------------------------

Exhibit 10.1


date, and no Lender shall be responsible for the failure of any other Lender to
so make its Loan or to purchase its L/C Participation.
(j)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.15.Requirements of Law. (a)    If the adoption of or any change in any
Requirement of Law or in the interpretation, implementation or application
thereof or compliance by any Lender with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the date hereof:
(i)shall subject any Lender to any tax of any kind whatsoever with respect to
any Loan Document, any Letter of Credit, any Application or any Loan made by it,
or change the basis of taxation of payments to such Lender in respect thereof
(except for Non-Excluded Taxes covered by Section 2.16 and changes in the rate
of tax on the overall net income of such Lender);
(ii)shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or
(iii)shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Loans or issuing or participating in Letters of
Credit, or to reduce any amount receivable hereunder in respect thereof, then,
in any such case, the Borrower shall promptly pay such Lender, upon its demand,
any additional amounts necessary to compensate such Lender for such increased
cost or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this Section, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled. For purposes of this clause (a) and clause (b)
below, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a change in Requirement of Law regardless of the date
enacted, adopted or issued.
(b)If any Lender shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or liquidity or in
the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not





--------------------------------------------------------------------------------

Exhibit 10.1


having the force of law) from any Governmental Authority made subsequent to the
date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy or liquidity) by an
amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction; provided that the Borrower shall not be required to
compensate a Lender pursuant to this paragraph for any amounts incurred more
than six months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; and provided, further, that,
if the circumstances giving rise to such claim have a retroactive effect, then
such six-month period shall be extended to include the period of such
retroactive effect.
(c)A certificate as to any additional amounts payable pursuant to this Section
(and setting forth calculations in reasonable detail demonstrating the basis
therefor) submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
2.16.Taxes. (a) All payments made by or on account of any obligation of the
Borrower under any Loan Document shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (except as required by Law), excluding taxes
imposed on or measured by net income, franchise taxes and branch profits taxes,
in each case (i) imposed on the Administrative Agent or any Lender as a result
of the Administrative Agent or such Lender being organized under the Laws of, or
having its principal office or, in the case of any Lender, applicable lending
office located in, the jurisdiction imposing the tax or (ii) a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent’s or such Lender’s having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document). If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or any Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender hereunder, the amounts
so payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes, including all such amounts
applicable to additional sums payable under this Section 2.16) interest and all
other amounts payable at the rates or in the amounts specified in the applicable
Loan Documents; provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s or the Administrative Agent’s
failure to comply with the requirements of paragraph (d) or (e) of this Section,
as applicable, (ii) that are United States withholding taxes imposed on amounts
payable





--------------------------------------------------------------------------------

Exhibit 10.1


to or for the account of such Lender at the time such Lender becomes a party to
this Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph (a)
or (iii) any U.S. federal withholding taxes imposed under FATCA.
(b)In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as practicable thereafter the Borrower shall send to the
Administrative Agent for the account of the Administrative Agent or relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof. If the Borrower fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure. The agreements in this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
(d)Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non‑U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two duly
completed copies of either U.S. Internal Revenue Service Form W-8BEN, Form
W-8BEN-E or Form W-8ECI, or, in the case of a Non‑U.S. Lender claiming exemption
from U.S. federal withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest” a duly completed statement
substantially in the form of Exhibit E and a Form W-8BEN or Form W-8BEN-E, or
any subsequent versions thereof or successors thereto properly completed and
duly executed by such Non‑U.S. Lender claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments by the Borrower
under this Agreement and the other Loan Documents. Such forms shall be delivered
by each Non‑U.S. Lender on or before the date it becomes a party to this
Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). Any Non-U.S. Lender shall, to
the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by such
recipient) on or prior to the date on which such Non-U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made. In addition, each Non‑U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non‑U.S. Lender. Each Non-U.S. Lender
shall promptly notify the Borrower at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Non‑U.S. Lender shall not be required to deliver any form pursuant
to this paragraph that such Non‑U.S.





--------------------------------------------------------------------------------

Exhibit 10.1


Lender is not legally able to deliver. Any Lender that is a “U.S. Person” as
defined in Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax. In addition, any Lender, if reasonably requested
by Borrower, shall deliver such other documentation as will enable the Borrower
to determine whether or not such Lender is subject to backup withholding or
information reporting. Notwithstanding anything to the contrary in this Section
2.16(d), the completion, execution and submission of such documentation (other
than the Form W-8BEN, the Form W-8BEN-E, the Form W-8ECI, the statement provided
in Exhibit E and the Form W-9 described in this Section 2.16(d) and the
documentation described below in Section 2.16(g)) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(e)A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate; provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.
(f)The Borrower shall, subject to the limitations provided in subclauses (i)
through (iii) in the last sentence of Section 2.16(a), indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Non-Excluded Taxes and Other Taxes (including any
Non-Excluded Taxes and Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by the Administrative Agent
or such Lender or required to be withheld or deducted from a payment to the
Administrative Agent or such Lender and any reasonable expenses arising
therefrom or with respect thereto, whether or not such taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by the Administrative Agent or the applicable Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of such Lender, shall be conclusive absent manifest error.
(g)If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation





--------------------------------------------------------------------------------

Exhibit 10.1


prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.16(g), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement. For purposes of
determining any withholding Tax imposed by FATCA, from and after the Closing
Date, the Borrower and the Administrative Agent shall treat (and the Lenders
hereby authorize the Administrative Agent to treat) this Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
2.17.Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the continuation, conversion, payment or prepayment of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise) or (d) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period or maturity date applicable thereto
as a result of a request by the Borrower pursuant to Section 2.20. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank Eurodollar
market. A certificate as to any amounts payable pursuant to this Section (and
setting forth calculations in reasonable detail demonstrating the basis
therefor) submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
2.18.Illegality. Notwithstanding any other provision herein, if after the
Closing Date the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Eurodollar Loans as contemplated by this Agreement, (a) the
commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert Base Rate Loans to Eurodollar Loans shall
forthwith be suspended until such condition shall cease to exist and (b) such
Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be converted
automatically to Base Rate Loans on the respective last days of the then current
Interest Periods with





--------------------------------------------------------------------------------

Exhibit 10.1


respect to such Loans or within such earlier period as required by law. If any
such conversion of a Eurodollar Loan occurs on a day which is not the last day
of the then current Interest Period with respect thereto, the Borrower shall pay
to such Lender such amounts, if any, as may be required pursuant to
Section 2.17.
2.19.Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.15, 2.16(a) or 2.18 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage; and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to Section
2.15, 2.16(a) or 2.18.
2.20.Replacement of Lenders under Certain Circumstances. The Borrower shall be
permitted to replace with a replacement financial institution any Lender that
(a) requests compensation for amounts owing pursuant to Section 2.15 or if the
Borrower is required to pay any Non-Excluded Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15 or 2.16 or gives a notice of illegality pursuant to Section 2.18,
(b) defaults in its obligation to make Loans hereunder (or is otherwise a
Defaulting Lender) or (c) refuses to consent to any amendment, waiver or other
modification of any Loan Document requested by the Borrower that requires the
consent of all Lenders and such amendment, waiver or other modification is
consented to by the Required Lenders; provided that (i) such replacement does
not conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender shall have taken no action under Section 2.19 so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.15 or 2.16 or to eliminate the illegality referred to in such notice
of illegality given pursuant to Section 2.18, (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 2.17 (as though Section 2.17
were applicable) if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) the Borrower shall
pay all additional amounts (if any) required pursuant to Section 2.15 or 2.16,
as the case may be, in respect of any period prior to the date on which such
replacement shall be consummated, and (ix) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.





--------------------------------------------------------------------------------

Exhibit 10.1


2.21.Defaulting Lenders.
(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by such Defaulting Lender pursuant to Section 10.07), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Lender hereunder;
third, if so determined by the Administrative Agent or requested by the Issuing
Lender, to be held as Cash Collateral for future funding obligations of such
Defaulting Lender of any participation in any Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of such Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders or the
Issuing Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the Issuing Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share and (y)
such Loans or L/C Obligations were made at a time when the conditions set forth
in Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.21(a)(ii)





--------------------------------------------------------------------------------

Exhibit 10.1


shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.
(iii)Certain Fees. Such Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.6 for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 3.3. If the Borrower Cash Collateralizes any
portion of a Defaulting Lender’s L/C Obligations pursuant to Section 2.22(a),
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 3.3 with respect to such Defaulting Lender’s L/C Obligations
during the period such Defaulting Lender’s L/C Obligations are Cash
Collateralized.
(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 2.5, the
“Applicable Percentage” of each non-Defaulting Lender shall be computed without
giving effect to the Revolving Credit Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (ii) the aggregate obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit shall not
exceed the positive difference, if any, of (1) the Revolving Credit Commitment
of that non-Defaulting Lender minus (2) the aggregate outstanding amount of the
Revolving Credit Loans of that Lender.
(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent, and the
Issuing Lender agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Loans and funded and
unfunded participations in Letters of Credit to be held on a pro rata basis by
the Lenders in accordance with their Applicable Percentages (without giving
effect to Section 2.21(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.





--------------------------------------------------------------------------------

Exhibit 10.1




2.22.Cash Collateral.
(a)Certain Credit Support Events. Upon the request of the Administrative Agent
or the Issuing Lender if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall immediately
Cash Collateralize the then outstanding amount of all L/C Obligations. At any
time that there shall exist a Defaulting Lender, immediately upon the request of
the Administrative Agent or the Issuing Lender, the Borrower shall deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.21(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).
(b)Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the Issuing Lender and the Lenders, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.22(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.
(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided in respect of Letters of Credit shall be
held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.
(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(d)) or (ii) the Administrative Agent’s
good faith determination that there exists excess Cash Collateral; provided,
however, (x) that Cash Collateral furnished by or on behalf of the Borrower
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in this Section 2.22 may be otherwise
applied in accordance with Article 8), and (y) the Person providing Cash
Collateral and the Issuing Lender may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.





--------------------------------------------------------------------------------

Exhibit 10.1




SECTION 3. LETTERS OF CREDIT
3.1.L/C Commitment. (a) Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the other Revolving Credit Lenders set
forth in Section 3.4, agrees to issue sight letters of credit on a standby basis
(the “Letters of Credit”) in support of the L/C Supportable Obligations for the
account of the Borrower on any Business Day during the Revolving Credit
Commitment Period in such form as may be approved from time to time by such
Issuing Lender; provided, that no Issuing Lender shall have any obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the aggregate amount of the
Available Revolving Credit Commitments would be less than zero. Notwithstanding
the foregoing, no Issuing Lender shall have any obligation to issue any Letter
of Credit on any date that is later than the Letter of Credit Expiration Date.
Each Letter of Credit shall (i) be denominated in Dollars and (ii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the date which is five Business Days prior to the Revolving Credit
Termination Date; provided that any Letter of Credit may provide for the
extension thereof for additional one year periods (which shall in no event
extend beyond the date referred to in clause (y) above) (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Issuing Lender to prevent any such extension
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) to be agreed upon at the time such Letter of Credit is issued. 
Unless otherwise directed by the Issuing Lender, the Borrower shall not be
required to make a specific request to the Issuing Lender for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the Issuing Lender to permit the extension of such Letter of Credit at
any time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the Issuing Lender shall not permit any such extension
if the Issuing Lender has determined that it would not be permitted, or would
have no obligation at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisos of this
clause (a) or the provisions of clauses (b), (c) or (d) of this Section 3.1).
(b)No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if (i) there shall have occurred and be continuing a Default or
Event of Default shall exist or (ii) such issuance would conflict with, or cause
such Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.
(c)So long as any Lender is a Defaulting Lender, no Issuing Lender shall be
required to issue, amend or increase any Letters of Credit, unless it is
satisfied that the related exposure and such Defaulting Lender’s then
outstanding L/C Obligations will be 100% covered by the Revolving Credit
Commitments of the non-Defaulting Lenders (by re-allocation among non-Defaulting
Lenders (without the participation of such Defaulting Lender therein) as
provided in Section 2.21(a)(iv)) and/or by Cash Collateral provided by such
Defaulting Lender (and/or by the Borrower in accordance with Section 2.22(a)).
(d)No Issuing Lender shall be under any obligation to issue any Letter of Credit
if:





--------------------------------------------------------------------------------

Exhibit 10.1




(i)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
the Letter of Credit, or any Law applicable to the Issuing Lender or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the Issuing
Lender with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Lender in good faith deems material to it; or
(ii)the issuance of the Letter of Credit would violate one or more policies of
the Issuing Lender applicable to letters of credit generally; or
(iii)the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.
(e)No Issuing Lender shall be under any obligation to amend any Letter of Credit
if:
(i)the Issuing Lender would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof; or
(ii)the beneficiary of such Letter of Credit does not accept the proposed
amendment to the Letter of Credit.
3.2.Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender (with a copy to the Administrative Agent) a Letter of Credit
Request in the form of Exhibit G, attached hereto, accompanied by such other
certificates, documents and other papers and other information as such Issuing
Lender may request. If the Issuing Lender shall so reasonably request, each
Letter of Credit Request shall be accompanied by an Application; provided that
if the Administrative Agent reasonably determines that such Application contains
all information required with respect to a Letter of Credit, no Letter of Credit
Request shall be necessary. Upon receipt of any Letter of Credit Request, an
Issuing Lender will process such request in accordance with its customary
procedures. The Issuing Lender, upon determining that it has received an
acceptable Letter of Credit Request, that the terms and conditions of the
requested Letter of Credit are acceptable to it and that the Administrative
Agent has confirmed that such issuance would not cause (i) the L/C Obligations
to exceed the L/C Commitment or (ii) the aggregate amount of the Available
Revolving Credit Commitments to be less than zero, shall issue the Letter of
Credit (but in no event shall any Issuing Lender be required to issue any Letter
of Credit earlier than three Business Days after its receipt of a Letter of
Credit Request). The original of any Letter of Credit shall be delivered to the
beneficiary thereof or as otherwise agreed to by the Borrower and the Issuing
Lender. Promptly after the issuance or amendment of a Letter of Credit, the
Issuing Lender shall promptly notify the Administrative Agent and the





--------------------------------------------------------------------------------

Exhibit 10.1


Borrower, in writing, of such issuance or amendment and such notice shall be
accompanied by a copy of such issuance or amendment. Upon receipt of such
notice, the Administrative Agent shall notify each L/C Participant of such
issuance or amendment, and if so requested by an L/C Participant, the
Administrative Agent shall provide such L/C Participant with copies of such
issuance or amendment.
3.3.Fees and Other Charges. (a) The Borrower will pay a fee to the
Administrative Agent, for the ratable benefit of the Revolving Credit Lenders,
on the daily aggregate drawable amount of all outstanding Letters of Credit at a
per annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans under the Revolving Credit Facility ( the “Letter of Credit
Fee”), shared ratably among the Revolving Credit Lenders in accordance with
their respective Revolving Credit Percentages and payable quarterly in arrears
on each L/C Fee Payment Date after the issuance date; provided, however, any
fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the Issuing Lender pursuant to Section 3.1(c) shall
be payable, to the maximum extent permitted by applicable Law, to the other
Lenders in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.21(a)(iv),
with the balance of such fee, if any, payable to the Borrower to the extent that
the Borrower has provided Cash Collateral on account of such Defaulting Lender
pursuant to Section 2.22(a) and otherwise to the Issuing Lender for its own
account; provided further that any fee payable to a Defaulting Lender shall be
subject to Section 2.21(a)(iii). In addition, except as otherwise agreed to
between the relevant Issuing Lender and the Borrower, the Borrower shall pay to
the relevant Issuing Lender for its own account a fronting fee on the aggregate
drawable amount of all outstanding Letters of Credit issued by it of 0.125% per
annum, payable quarterly in arrears on each L/C Fee Payment Date after the
issuance date. Notwithstanding anything to the contrary contained herein, while
any of the events described in Section 8(f) shall have occurred and be
continuing with respect to the Borrower, the Letter of Credit Fee shall accrue
at a rate equal to the Applicable Margin plus 2% per annum.
(b)In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender quarterly in arrears on each L/C Fee Payment Date for such
reasonable, normal and customary costs and expenses as are incurred or charged
by such Issuing Lender in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit.
3.4.L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce each Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from each Issuing Lender,
on the terms and conditions hereinafter stated, for such L/C Participant’s own
account and risk, an undivided interest equal to such L/C Participant’s
Revolving Credit Percentage of each Issuing Lender’s obligations and rights
under each Letter of Credit issued by such Issuing Lender hereunder and the
amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit issued by such Issuing
Lender for which such Issuing Lender is not reimbursed in full by the Borrower
in accordance with the terms of this Agreement, such L/C Participant shall pay
to the Administrative Agent for the account of such Issuing Lender upon demand
at the Funding Office (and thereafter the





--------------------------------------------------------------------------------

Exhibit 10.1


Administrative Agent shall promptly pay to such Issuing Lender) an amount equal
to such L/C Participant’s Revolving Credit Percentage of the amount of such
draft, or any part thereof, that is not so reimbursed. Each L/C Participant’s
obligation to pay such amount shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such L/C Participant may have against
the Issuing Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. The failure of any
L/C Participant to make any payment pursuant to this Section 3.4 shall not
relieve any other L/C Participant of its obligation hereunder.
(b)If any amount (a “Participation Amount”) required to be paid by any L/C
Participant to an Issuing Lender through the Administrative Agent pursuant to
Section 3.4(a) in respect of any unreimbursed portion of any payment made by
such Issuing Lender under any Letter of Credit is paid to such Issuing Lender
within three Business Days after the date such payment is due, such Issuing
Lender shall so notify the Administrative Agent, which shall promptly notify the
L/C Participants, and each L/C Participant shall pay to the Administrative
Agent, for the account of such Issuing Lender, on demand (and thereafter the
Administrative Agent shall promptly pay to such Issuing Lender) an amount equal
to the product of (i) such Participation Amount, times (ii) the daily average
Federal Funds Effective Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to such Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any Participation Amount required to be paid by any L/C Participant
pursuant to Section 3.4(a) is not made available to the Administrative Agent for
the account of the relevant Issuing Lender by such L/C Participant within three
Business Days after the date such payment is due, the Administrative Agent on
behalf of such Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such Participation Amount with interest thereon
calculated from such due date at the rate per annum applicable to Base Rate
Loans under the Revolving Credit Facility. A certificate of the Administrative
Agent submitted on behalf of an Issuing Lender to any L/C Participant with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.
(c)Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from the Administrative Agent any L/C
Participant’s pro rata share of such payment in accordance with Section 3.4(a),
such Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by such Issuing Lender), or any payment of interest
on account thereof, such Issuing Lender will distribute to the Administrative
Agent for the account of such L/C Participant (and thereafter the Administrative
Agent will promptly distribute to such L/C Participant) its pro rata share of
such payment in accordance with Section 3.4(a), if the Administrative Agent
received for the account of the Issuing Lender (whether directly from the
Borrower or otherwise, including proceeds of any collateral applied thereto by
the Administrative Agent) or any payment of interest on account thereof, the
Administrative





--------------------------------------------------------------------------------

Exhibit 10.1


Agent will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by such
Issuing Lender shall be required to be returned by such Issuing Lender, such L/C
Participant shall return to the Administrative Agent for the account of such
Issuing Lender (and thereafter the Administrative Agent shall promptly return to
such Issuing Lender) the portion thereof previously distributed by such Issuing
Lender.
3.5.Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
each Issuing Lender, within one Business Day (or two Business Days if the
Borrower and the Administrative Agent are notified on after 11:00 a.m. New York
City time on such date) after the Business Day on which such Issuing Lender
notifies the Borrower and the Administrative Agent of the date and amount of a
draft presented under any Letter of Credit and paid by such Issuing Lender, for
the amount of (a) such draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by such Issuing Lender in connection with such
payment (the amounts described in the foregoing clauses (a) and (b) in respect
of any drawing, collectively, the “Payment Amount”). Each such payment shall be
made to such Issuing Lender through the Administrative Agent in lawful money at
its address for notices specified herein in lawful money of the United States of
America and in immediately available funds. Interest shall be payable on each
Payment Amount from the date of the applicable drawing until payment in full at
the rate set forth in (i) until the second Business Day following the date of
the applicable drawing, Section 2.11(b) and (ii) thereafter, Section 2.11(c).
Each notice from an Issuing Lender of a drawing under any Letter of Credit shall
(unless an event of the type described in clause (i) or (ii) of Section 8(f)
shall have occurred and be continuing with respect to the Borrower, in which
case the procedures specified in Section 3.4 for funding by L/C Participants
shall apply) constitute a request by the Borrower to the Administrative Agent
for a borrowing pursuant to Section 2.2 of Base Rate Loans in the amount of such
drawing. The Borrowing Date with respect to such borrowing shall be the first
date on which a borrowing of Revolving Credit Loans could be made, pursuant to
Section 2.2, if the Administrative Agent had received a notice of such borrowing
at the time the Administrative Agent receives notice from the relevant Issuing
Lender of such drawing under such Letter of Credit.
3.6.Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of (i) any setoff, counterclaim or defense to payment that the Borrower may have
or have had against any Issuing Lender, any beneficiary of a Letter of Credit or
any other Person, (ii) any waiver by the Issuing Lender of any requirement that
exists for the Issuing Lender’s protection or any waiver by the Issuing Lender
which does not in fact materially prejudice the Borrower, (iii) honor of a
demand for payment presented electronically even if such Letter of Credit
requires that demand be in the form of a draft, any payment made by the Issuing
Lender in respect of an otherwise complying item presented after the date
specified as the expiration date of, or the date by which documents must be
received under such Letter of Credit if presentation after such date is
authorized by the UCC, the ISP or the UCP, as applicable or (iv) any payment by
the Issuing Lender under such Letter of Credit against presentation of a draft
or certificate that does not strictly comply with the terms of such Letter of
Credit; or any payment made by the Issuing Lender under such Letter of Credit to
any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law. The





--------------------------------------------------------------------------------

Exhibit 10.1


Borrower also agrees with each Issuing Lender that such Issuing Lender shall not
be responsible for, and the Borrower’s Reimbursement Obligations under
Section 3.5 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable to the Borrower
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit, except for errors or omissions found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Issuing Lender. The
Borrower, the Lenders and any other party hereto agree that any action taken or
omitted by an Issuing Lender under or in connection with any Letter of Credit
issued by it or the related drafts or documents, including the payment thereof,
absent a finding of gross negligence or willful misconduct of the Issuing Lender
as determined by a final and nonappealable decision of a court of competent
jurisdiction, shall be binding on the Borrower, the Lenders and any other party
hereto and shall not result in any liability of such Issuing Lender to the
Borrower, the Lenders or any other party hereto. Furthermore, no Issuing Lender
shall be liable to the Borrower for the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the Issuing Lender or any other Person, whether in connection with this
Agreement or by such Letter of Credit, the transactions contemplated hereby or
any agreement or instrument relating thereto, or any unrelated transaction or
any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries. The Borrower shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will immediately notify the Issuing Lender. The
Borrower shall be conclusively deemed to have waived any such claim against the
Issuing Lender and its correspondents unless such notice is given as aforesaid.
3.7.Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the relevant Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the relevant Issuing Lender to the Borrower in connection with
any draft presented for payment under any Letter of Credit, in addition to any
payment obligation expressly provided for in such Letter of Credit issued by
such Issuing Lender, shall be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment appear on their face to be in conformity with such Letter of
Credit.
3.8.Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.





--------------------------------------------------------------------------------

Exhibit 10.1




3.9.Existing Letters of Credit. The Borrower, the Administrative Agent, the
Revolving Credit Lenders and the Issuing Bank hereby acknowledge that on and as
of the Closing Date the Existing Letters of Credit shall irrevocably be deemed
to be Letters of Credit under this Agreement and all the provisions of this
Agreement shall apply to the Existing Letters of Credit as being Letters of
Credit issued under this Agreement by the relevant Issuing Bank, the whole
without novation of all of the obligations of Borrower to each relevant Issuing
Bank in respect of said Existing Letters of Credit.
3.10.Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the Issuing Lender and the Borrower when a Letter of Credit
is issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the Issuing Lender shall not be responsible to
the Borrower for, and the Issuing Lender’s rights and remedies against the
Borrower shall not be impaired by, any action or inaction of the Issuing Lender
required or permitted under any law, order or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where the Issuing Lender or the beneficiary
is located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
SECTION 4. REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:
4.1.Financial Condition
(a)[Reserved.]
(b)The audited consolidated balance sheets of the Borrower and its Subsidiaries
as of December 31, 2015, and the related consolidated statements of income and
of cash flows for the fiscal year ended on such date, reported on by and
accompanied by a report from Deloitte & Touche LLP, a copy of which have
heretofore been furnished to each Lender, present fairly the consolidated
financial condition of the Borrower and its Subsidiaries as at such date, and
the results of their operations and cash flows for the period then ended. The
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
March 31, 2016, June 30, 2016 and September 30, 2016 and the related unaudited
consolidated statements of income and cash flows for the three-month periods
ended on such dates, copies of which have heretofore been furnished to the
Administrative Agent, present fairly the consolidated financial condition of the
Borrower and its Subsidiaries as at such dates, and the results of their
operations and cash flows for the three-month periods then ended (subject to
normal year‑end audit adjustments and the absence of footnotes). All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the





--------------------------------------------------------------------------------

Exhibit 10.1


periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein). The Borrower and its Subsidiaries do not have any
material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long‑term leases or unusual forward or long‑term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the
financial statements referred to in this paragraph or disclosed in SEC Reports
filed prior to the date hereof. During the period from September 30, 2016 to and
including the date hereof there has been no Disposition by the Borrower of any
material part of its business or Property except as has been expressly disclosed
in SEC Reports filed prior to the date hereof.
4.2.No Change. Since December 31, 2015 there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect
except as has been expressly disclosed in SEC Reports filed prior to the date
hereof.
4.3.Corporate Existence; Compliance with Law. Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the corporate or
limited liability power and authority, and the legal right, to own and operate
its Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation or other organization and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification except to the extent to so qualify
and be in good standing could not in the aggregate reasonably be expected to
have a Material Adverse Effect (and, in any event, the Borrower is duly
qualified as a foreign corporation and in good standing under the laws of the
States of Montana and South Dakota), and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
4.4.Corporate Power; Authorization; Enforceable Obligations. The Borrower has
the corporate power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and to borrow hereunder. The
Borrower has taken all necessary corporate action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and to
authorize the borrowings on the terms and conditions of this Agreement. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect, and (ii) consents,
authorizations, filings or notices which, if not obtained, could not reasonably
be expected to have a Material Adverse Effect. This Agreement has been, and each
other Loan Document upon execution will be, duly executed and delivered on
behalf of the Borrower. This Agreement constitutes, and each other Loan Document
upon execution will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).





--------------------------------------------------------------------------------

Exhibit 10.1




4.5.No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of proceeds thereof will not violate any Requirement of
Law or any Contractual Obligation of the Borrower or any of its Subsidiaries
(other than violations which in the aggregate could not reasonably be expected
to have a Material Adverse Effect and after taking into consideration all
consents and waivers obtained by the Borrower) and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation.
4.6.No Material Litigation. Except as set forth on Schedule 4.6 or disclosed in
SEC Reports filed prior to the date of this Agreement, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against the Borrower or any of its Subsidiaries or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.
4.7.No Default. Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect that
could reasonably be expected to have a Material Adverse Effect.
4.8.Ownership of Property. Except as set forth on Schedule 4.8, each of the
Borrower and its Subsidiaries has title in fee simple to, or a valid leasehold
interest in, or other appropriate property rights in, all its material real
property, and good title to, or a valid leasehold interest in, all its other
material Property.
4.9.Intellectual Property. The Borrower and each of its Subsidiaries owns, or is
licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted except for any such Intellectual Property that
if it were not so owned or licensed could not reasonably be expected to have a
Material Adverse Effect. No material claim has been asserted and is pending by
any Person challenging or questioning the use of any Intellectual Property or
the validity or effectiveness of any Intellectual Property, nor does the
Borrower know of any valid basis for any such claim. The use of Intellectual
Property by the Borrower and its Subsidiaries does not infringe on the rights of
any Person in any material respect except for such claims and infringements
that, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.
4.10.Taxes. Each of the Borrower and its Material Subsidiaries has filed or
caused to be filed all Federal, state and other material tax returns that are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its Property and all
other taxes, fees or other charges imposed on it or any of its Property by any
Governmental Authority (other than any amount the validity of which is currently
being contested in good faith and with respect to which reserves in conformity
with GAAP have been provided on the books of the Borrower or its Material
Subsidiaries, as the case may be); and no tax Lien has been filed, and, to the
knowledge of the Borrower, no claim is being asserted, with respect to any such
tax, fee or other charge.





--------------------------------------------------------------------------------

Exhibit 10.1




4.11.Federal Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect, and no proceeds
of any extension of credit hereunder will be used to “purchase” or “carry” any
“margin stock” or to extend credit to others for the purpose of “purchasing” or
“carrying” any “margin stock”, except in compliance with applicable law and
regulations.
4.12.Labor Matters. There are no strikes or other labor disputes against the
Borrower or any of its Subsidiaries pending or, to the knowledge of the
Borrower, threatened that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. Hours worked by and payment made to
employees of the Borrower and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. All payments due from the Borrower
or any of its Subsidiaries on account of employee health and welfare insurance
that (individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Borrower or the relevant Subsidiary.
4.13.ERISA. Other than exceptions to any of the following that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect: (a) neither a Reportable Event nor a failure to meet the minimum
funding standard (within the meaning of Section 412 of the Code or Sections 303
and 304 of ERISA) has occurred during the five‑year period prior to the date on
which this representation is made or deemed made with respect to any Single
Employer Plan, and each Single Employer Plan has complied in all material
respects with the applicable provisions of ERISA and the Code; (b) no
termination of a Single Employer Plan has occurred, and no Lien in favor of the
PBGC or a Single Employer Plan has arisen, during such five-year period; (c) the
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Single Employer Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Single Employer Plan
allocable to such accrued benefits by a material amount; (d) neither the
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a material liability under ERISA; and (e) no such
Multiemployer Plan is in Reorganization or Insolvent.
4.14.Investment Company Act; Other Regulations. The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. Except as
set forth on Schedule 4.14, the Borrower is not subject to regulation under any
Requirement of Law (other than Regulation X of the Board) that limits its
ability to incur Indebtedness under this Agreement.
4.15.Subsidiaries. (a) The Subsidiaries listed on Schedule 4.15 constitute all
the Subsidiaries of the Borrower at the date hereof and each Material Subsidiary
is indicated by an asterisk on Schedule 4.15. Schedule 4.15 sets forth as of the
date hereof the name and jurisdiction of incorporation of each Subsidiary and,
as to each Subsidiary, the percentage of each class of Capital Stock owned by
the Borrower.







--------------------------------------------------------------------------------

Exhibit 10.1


(b)There are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of the Borrower or any Subsidiary, except as disclosed on Schedule
4.15.
4.16.Environmental Matters. Except as set forth on Schedule 4.16 or disclosed in
SEC Reports filed prior to the date hereof, other than exceptions to any of the
following that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect:
(i)The Borrower and its Material Subsidiaries: (A) are, and within the period of
all applicable statutes of limitation have been, in compliance with all
applicable Environmental Laws; (B) hold all Environmental Permits (each of which
is in full force and effect) required for any of their current or intended
operations or for any property owned, leased, or otherwise operated by any of
them; (C) are, and within the period of all applicable statutes of limitation
have been, in compliance with all of their Environmental Permits; and
(D) reasonably believe that: each of their Environmental Permits will be timely
renewed and complied with, without material expense; any additional
Environmental Permits that may be required of any of them will be timely
obtained and complied with, without material expense; and compliance with any
Environmental Law that is or is expected to become applicable to any of them
will be timely attained and maintained, without material expense.
(ii)Materials of Environmental Concern are not present at, on, under, in, or
about any real property now or formerly owned, leased or operated by the
Borrower or any of its Material Subsidiaries, or at any other location
(including any location to which Materials of Environmental Concern have been
sent for re-use or recycling or for treatment, storage, or disposal) which could
reasonably be expected to (A) give rise to liability of the Borrower or any of
its Material Subsidiaries under any applicable Environmental Law, or
(B) interfere with the Borrower’s or any of its Material Subsidiaries’ continued
operations, or (C) impair the fair saleable value of any real property owned or
leased by the Borrower or any of its Material Subsidiaries (excluding any use
restrictions that may be applicable to any such real property as of the date
hereof).
(iii)There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which the Borrower or any of its Material Subsidiaries is, or to the
knowledge of the Borrower or any of its Material Subsidiaries will be, named as
a party that is pending or, to the knowledge of the Borrower or any of its
Material Subsidiaries, threatened.
(iv)Neither the Borrower nor any of its Material Subsidiaries has been notified
that it is a potentially responsible party under or relating to the federal
Comprehensive Environmental Response, Compensation, and Liability Act, as





--------------------------------------------------------------------------------

Exhibit 10.1


amended or any similar Environmental Law, or with respect to any Materials of
Environmental Concern.
(v)Neither the Borrower nor any of its Material Subsidiaries has entered into or
agreed to any consent decree, order, or settlement or other agreement, or is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, the obligations
of the Borrower and its Material Subsidiaries under which remain unsatisfied and
unwaived (other than ongoing compliance obligations under any Environmental
Law).
(vi)Neither the Borrower nor any of its Material Subsidiaries has assumed or
retained, by contract or operation of law, any liabilities of any kind, fixed or
contingent, known or unknown, under any Environmental Law or with respect to any
Material of Environmental Concern.
4.17.Accuracy of Information, etc. All information, reports and other papers and
data (other than projections) furnished to the Lenders by the Borrower, or on
behalf of the Borrower, and all SEC Reports were, in each case at the date
thereof, complete and correct in all material respects, or have been
subsequently supplemented by other information, reports or other papers or data,
to the extent necessary to give the Lenders a true and accurate knowledge of the
subject matter in all material respects. All projections with respect to the
Borrower or any Material Subsidiary, if furnished by the Borrower, were prepared
and presented in good faith by the Borrower based upon facts and assumptions
that the Borrower believed to be reasonable in light of current and foreseeable
conditions, it being understood that projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Borrower and that no assurance can be given that the financial results set forth
in such projections will actually be realized and the Borrower shall be under no
obligation to update such projections. No document furnished or statement made
in writing to the Lenders by or on behalf of the Borrower in connection with the
negotiation, preparation or execution of this Agreement and no SEC Report
contained as of the date thereof any untrue statement of a material fact, or
omitted to state any such material fact necessary in order to make the
statements contained therein not misleading.
4.18.Solvency. The Borrower is, and after giving effect to the transactions
contemplated hereby and the incurrence of all Indebtedness and obligations being
incurred in connection herewith will be, Solvent.
4.19.Anti-Corruption; OFAC; Anti-Money Laundering.
(a)Anti-Corruption. None of the Borrower, any of its Subsidiaries, or any
director or officer thereof, nor, to the Borrower’s knowledge, any employee,
Affiliate, agent or representative of the Borrower or of any of its
Subsidiaries, has, in the course of its actions for, or on behalf of, the
Borrower or any such Subsidiary, directly or indirectly (i) used any corporate
funds of the Borrower or any such Subsidiary for any contribution, gift,
entertainment or other expenses relating to political activity, in each case, in
violation of the U.S. Foreign Corrupt Practices Act of 1977, as amended, or any
other applicable anti-bribery or corruption Law (each,





--------------------------------------------------------------------------------

Exhibit 10.1


an “Anti-Corruption Law”), (ii) made any direct or indirect payment to any
foreign or domestic government official or employee in violation of any
applicable Anti- Corruption Law, (iii) violated or is in violation, in any
material respect, of any provision of any applicable Anti-Corruption Law.
(b)OFAC.
(i)Neither the Borrower nor any of its Subsidiaries, nor, to the Borrower’s
knowledge, any director, officer, employee agent, Affiliate or representative of
the Borrower or any of its Subsidiaries, is, or is owned or controlled by a
Person that is: the subject of any sanctions administered or enforced by OFAC or
any other applicable sanctions authority (collectively, “Sanctions”),
(ii)Neither the Borrower nor any of its Subsidiaries is located or organized or
operating in a country or region or territory that is the subject of Sanctions
(including Crimea, Cuba, Iran, North Korea, Sudan and Syria).
(iii)The Borrower will not, directly or, to its knowledge, indirectly, use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person to fund or
facilitate any activities or business of or with any Person, or in any country
or territory, that, at the time of such funding or facilitation, is the subject
of Sanctions.
(c)Anti-Money Laundering. The operations of the Borrower and its Subsidiaries
are and have been conducted at all times in material compliance with all
applicable Laws relating to terrorism or money laundering (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any Governmental Authority involving the Borrower or any of its Subsidiaries
with respect to any potential material violation of any Anti-Money Laundering
Law is pending or, to the knowledge of the Borrower, threatened.
SECTION 5. CONDITIONS PRECEDENT
5.1.Conditions to Closing Date. The agreement of each Lender to make the initial
extension of credit requested to be made by it hereunder is subject to the
satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:
(a)Loan Documents. The Administrative Agent shall have received this Agreement,
executed and delivered by a duly authorized officer of the Borrower and the
other parties hereto (including each Lender under the Original Credit Agreement
as either a “Continuing Lender” or an “Exiting Lender”).
(b)No Default or Event of Default. There shall not exist (pro forma for the
incurrence of the Facility) any Default or Event of Default.
(c)Approvals. All governmental and third party approvals necessary or, in the
reasonable discretion of the Joint Lead Arrangers, advisable in connection with
the





--------------------------------------------------------------------------------

Exhibit 10.1


transactions contemplated hereby and the continuing operations of the Borrower
and its Subsidiaries shall have been obtained and be in full force and effect,
and all applicable waiting periods shall have expired without any action being
taken or threatened by any competent authority that would restrain, prevent or
otherwise impose materially adverse conditions on the financings contemplated
hereby.
(d)Fees. (i) The Lenders, the Joint Lead Arrangers and the Administrative Agent
shall have received all fees required to be paid, and all expenses required to
be reimbursed for which invoices have been presented (including reasonable fees,
disbursements and other charges of counsel to the Agents), on or before the
Closing Date and (ii) the Administrative Agent, on behalf of the Lenders under
the Original Credit Agreement, shall have received, on or before the Closing
Date, all fees accrued to such date and payable to such Lenders in respect of
the Revolving Credit Commitments and Extensions of Credit under the Original
Credit Agreement (including all Letter of Credit Fees and Commitment Fees
thereunder). Without limiting the generality of the foregoing, all fees required
to be paid under the Fee Letters as of the Closing Date shall have been paid in
full. All such amounts will be paid with proceeds of Loans made on the Closing
Date and will be reflected in the funding instructions given by the Borrower to
the Administrative Agent on or before the Closing Date.
(e)Closing Certificate. The Administrative Agent shall have received
certificates of the Borrower, dated the Closing Date, substantially in the form
of Exhibit B, with appropriate insertions and attachments.
(f)Good Standing. The Administrative Agent shall have received a copy of a
certificate of good standing for the Borrower from the office of the secretary
of state of the State of Delaware.
(g)Legal Opinions. The Administrative Agent shall have received an executed
legal opinion addressed to the Administrative Agent and the Lenders and in form
and substance reasonably satisfactory to the Joint Lead Arrangers from Timothy
P. Olson, Senior Corporate Counsel and Corporate Secretary of the Borrower and
its Subsidiaries.
(h)PATRIOT Act, Etc. The Lenders shall have received, at least five Business
Days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.
5.2.Conditions to Each Extension of Credit or Increase of Revolving Credit
Commitments. The agreement of each Lender to make any extension of credit
requested to be made by it hereunder on any date (including any extension of
credit made on the Closing Date) or to increase the Revolving Credit Commitments
hereunder are subject to the satisfaction of the following conditions precedent:
(a)Representations and Warranties. Each of the representations and warranties
made by the Borrower in or pursuant to the Loan Documents, other than those in
Sections 4.2 and 4.6 (except to the extent applicable to an earlier date) shall
be true and correct in all material respects on and as of such date as if made
on and as of such date.





--------------------------------------------------------------------------------

Exhibit 10.1




(b)No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
Each borrowing by and issuance (or extension, or renewal) of a Letter of Credit
(including an Auto-Extension Letter of Credit) on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.
SECTION 6.
AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Revolving Credit Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
Obligation is owing to any Lender or the Administrative Agent hereunder (other
than any Obligation for indemnifications or reimbursements in respect of which
no claim or demand for payment has been made), the Borrower shall and shall
cause each of its Subsidiaries to:
6.1.Financial Statements. Furnish to the Administrative Agent (which shall make
available such items to the Lenders):
(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such year and the related
audited consolidated statements of income and cash flows for such year, setting
forth in each case in comparative form the actual figures as of the end of and
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Deloitte & Touche LLP or other independent certified public
accountants of nationally recognized standing, provided that delivering to the
Administrative Agent copies of the Borrower’s Annual Report on Form 10-K for
such period shall satisfy the foregoing requirements; and
(b)as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the actual figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year‑end audit
adjustments and the absence of footnotes), provided that delivering to the
Administrative Agent copies of the Borrower’s Quarterly Report on Form 10-Q for
such period shall satisfy the foregoing requirements; all such financial
statements to be complete and correct in all material respects and to be
prepared in reasonable detail and in accordance with GAAP applied consistently
throughout the periods reflected therein and with prior periods (except as
approved by such accountants or officer, as the case may be, and disclosed
therein). Information required to be delivered pursuant to the foregoing
Section 6.1(a) and (b) or pursuant to Section 6.2(c) below shall be deemed to
have been delivered on the date on which Borrower delivers electronic copies of
such information to the Administrative Agent or on the date on which the
Borrower provides notice (including notice by email) to the





--------------------------------------------------------------------------------

Exhibit 10.1


Administrative Agent (which notice the Administrative Agent will convey promptly
to the Lenders) that such information has been posted on the SEC website on the
Internet at sec.gov/edgar/searches.htm or at another website identified in such
notice and accessible by the Lenders without charge; provided that (i) such
notice may be included in a certificate delivered pursuant to Section 6.2(a) or
(b) and (ii) the Borrower shall deliver paper copies of such information to the
Administrative Agent, and the Administrative Agent shall deliver paper copies of
such information to any Lender that requests such delivery.
6.2.Certificates; Other Information. Furnish to the Administrative Agent (which
shall make available such items to the Lenders):
(a)concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate (it being understood that such
certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to the
professional standards and customs of their profession);
(b)concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, the Borrower during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by the Borrower and its Subsidiaries with the provisions
of this Agreement referred to therein as of the last day of the fiscal quarter
or fiscal year of the Borrower, as the case may be;
(c)within five Business Days after the same are sent, copies of all reports that
the Borrower sends to the holders of any class of its public equity securities
and, within five Business Days after the same are filed, copies of all
registration statements, SEC Reports and other material reports that the
Borrower may file with the SEC;
(d)concurrently with the delivery thereof or promptly after receipt thereof, a
copy of all notices of default by the Borrower under either Indenture; and
(e)promptly, such additional financial and other information (including any
bondable capacity reports or information then available) as any Lender may,
through the Administrative Agent, from time to time reasonably request.
6.3.Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, material to the Borrower and its Subsidiaries
taken as a whole, except where the amount or validity thereof is currently being
contested in good faith and reserves in conformity with





--------------------------------------------------------------------------------

Exhibit 10.1


GAAP with respect thereto have been provided on the books of the Borrower or its
Subsidiaries, as the case may be.
6.4.Conduct of Business and Maintenance of Existence; Compliance. (a)
(i) Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.2 and except, in the
case of clause (ii) above, to the extent that failure to do so could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; and
(b) comply with all Contractual Obligations and Requirements of Law, except to
the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
6.5.Maintenance of Property; Insurance. (a) Keep all material Property and
systems useful and necessary in its business in good working order and
condition, ordinary wear and tear and casualties excepted, (b) maintain with
financially sound and reputable insurance companies insurance on all its
material Property in at least such amounts and against at least such risks as
are usually insured against in the same general area by companies engaged in the
same or a similar business, and (c) except pursuant to Dispositions not
prohibited hereby, maintain ownership, directly (and not through any
Subsidiary), of all or substantially all of the businesses and assets of the
Utility Business.
6.6.Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and accounts in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) upon
reasonable prior notice, permit representatives of any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Borrower and its Subsidiaries with officers and employees
of the Borrower and its Subsidiaries and with its independent certified public
accountants.
6.7.Notices. Within five days after the Borrower or any of its Subsidiaries has
knowledge of such event or circumstance under clause (a) below, within ten days
after the Borrower or any of its Subsidiaries has knowledge of such event or
circumstance under clause (b), (c) or (f) below, and within thirty days after
the Borrower or any of its Subsidiaries has knowledge of such event or
circumstance under clause (d) or (e) below, give notice to the Administrative
Agent of:
(a)the occurrence of any Default or Event of Default;
(b)any (i) default or event of default under any Contractual Obligation of the
Borrower or any of its Material Subsidiaries or (ii) litigation, investigation
or proceeding which may exist at any time between the Borrower or any of its
Material Subsidiaries and any Governmental Authority, that in either case, if
not cured or if adversely determined, as the case may be, could reasonably be
expected to have a Material Adverse Effect;





--------------------------------------------------------------------------------

Exhibit 10.1




(c)any litigation or proceeding affecting the Borrower or any of its Material
Subsidiaries (i) in which the amount involved is $50,000,000 or more and not
covered by insurance, (ii) in which injunctive or similar relief is sought which
if such relief is obtained could reasonably be expected to have a Material
Adverse Effect, or (iii) which directly relates to any Loan Document;
(d)(i) the occurrence of any Reportable Event with respect to any Single
Employer Plan, a failure to make any required contribution to a Single Employer
Plan, the creation of any Lien in favor of the PBGC or a Single Employer Plan or
any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Single Employer Plan or Multiemployer Plan;
(e)any notice that any Governmental Authority may deny any application for a
material Environmental Permit sought by, or revoke or refuse to renew any
material Environmental Permit held by, the Borrower; and
(f)any development or event that has had or could reasonably be expected to have
a Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower or the relevant Subsidiary proposes to take
with respect thereto. For purposes of this Section 6.7, the Borrower shall be
deemed to have knowledge of an event or circumstance if (i) the chief executive
officer, president, chief financial officer, treasurer, general counsel or any
assistant general counsel has actual knowledge or receives written notice
thereof or (ii) any other officer of the Borrower charged with responsibility
for the matter that is the subject of such notice requirement knows or should
have known that such notice was required.
6.8.Environmental Laws. (a) Comply in all respects with, and ensure compliance
in all respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all respects with and maintain, and
ensure that all tenants and subtenants obtain and comply in all material
respects with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, except in
any such case as such failure to comply or obtain would not reasonably be
expected to have a Material Adverse Effect.
(b)Conduct and complete all material investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws.
6.9.Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take such actions, as the Administrative Agent may reasonably request for
the purposes of implementing or effectuating the provisions of this Agreement
and the other Loan Documents. Upon the exercise by the Administrative Agent or
any Lender of any power, right, privilege or remedy pursuant to





--------------------------------------------------------------------------------

Exhibit 10.1


this Agreement or the other Loan Documents which requires any consent, approval,
recording, qualification or authorization of any Governmental Authority, the
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent or such Lender may be required to obtain from the
Borrower or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.
6.10.Use of Proceeds. Use proceeds of the Loans for general corporate purposes
(including commercial paper support) of the Borrower and its Subsidiaries in the
ordinary course of business. The Letters of Credit shall be used to support
payment obligations of the Borrower or its Subsidiaries in each case incurred
for general corporate purposes (including commercial paper support) of the
Borrower and its Subsidiaries in the ordinary course of business.
6.11.Credit Ratings. Use commercially reasonable efforts to maintain ratings by
each of Moody’s, Fitch and Standard & Poor’s with respect to the Facility.
SECTION 7. NEGATIVE COVENANTS
The Borrower hereby agrees that, so long as the Revolving Credit Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
Obligation is owing to any Lender or the Administrative Agent hereunder (other
than any Obligation for indemnifications or reimbursements in respect of which
no claim or demand for payment has been made), the Borrower shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly:
7.1.Consolidated Debt to Capitalization Ratio. Permit the Consolidated Debt to
Capitalization Ratio as of the end of any fiscal quarter to exceed 65.0%.
7.2.Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), Dispose of all or substantially all of its Property
or business or, in the case of the Borrower, Dispose of all or substantially all
of the South Dakota Utility Business or the Montana Utility Business, except
that:
(a)any Subsidiary of the Borrower may be merged or consolidated with or into the
Borrower (provided that the Borrower shall be the continuing or surviving
corporation); and
(b)any Subsidiary of the Borrower may Dispose of any or all of its assets (upon
voluntary liquidation, dissolution or otherwise) to the Borrower.
7.3.Limitation on Transactions with Affiliates. Other than any transaction set
forth on Schedule 7.3, enter into any transaction, including any purchase, sale,
lease or exchange of Property, the rendering of any service or the payment of
any management, advisory or similar fees, with any Affiliate (other than the
Borrower and its Subsidiaries) unless such transaction is (a) in the ordinary
course of business of the Borrower or such Subsidiary, as the case may be, and
(b) upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary, as





--------------------------------------------------------------------------------

Exhibit 10.1


the case may be, than it would obtain in a comparable arm’s length transaction
with a Person that is not an Affiliate.
7.4.Limitation on Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on a day other than December 31 or change the Borrower’s method
of determining fiscal quarters.
7.5.Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of the
Borrower or any of its Material Subsidiaries to create, incur, assume or suffer
to exist any Lien upon any of its Property or revenues, whether now owned or
hereafter acquired, to secure the Obligations other than (a) this Agreement and
the other Loan Documents, (b) the Indentures, (c) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby) and (d) any other agreement listed on Schedule 7.5.
7.6.Limitation on Restrictions on Subsidiary Distributions. Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Material Subsidiary to (a) pay dividends or make distributions
with respect to the Capital Stock of such Subsidiary held by the Borrower or any
other Subsidiary or (b) make Investments in the Borrower or any other Subsidiary
or (c) transfer any of its assets to the Borrower or any other Subsidiary,
except for such encumbrances or restrictions existing under or by reason of
(i) any restrictions existing under the Loan Documents, (ii) any restrictions
existing on the date hereof under the Indentures and (iii) any restrictions with
respect to a Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary.
7.7.Limitation on Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto.
SECTION 8. EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:
(a)(i) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof, or (ii) the Borrower
shall fail to pay any interest on any Loan or Reimbursement Obligation, or any
other amount payable hereunder or under any other Loan Document, in the case of
clause (ii), within five days after any such interest or other amount becomes
due in accordance with the terms hereof or thereof; or
(b)any representation or warranty made or deemed made by the Borrower herein or
in any other Loan Document or that is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any such other Loan Document shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made or
furnished; or





--------------------------------------------------------------------------------

Exhibit 10.1




(c)the Borrower shall default in the observance or performance of any agreement
contained in clause (b)(iii) of Section 4.19 or clause (i) or (ii) of Section 
6.4(a) (with respect to the Borrower only) or Section 7 of this Agreement; or
(d)the Borrower shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document, other than as
provided in paragraphs (a) through (c) of this Section, and such default shall
continue unremedied for a period of 30 days; or
(e)the Borrower or any of its Material Subsidiaries shall (i) default in making
any payment of any principal of, or interest on, any Indebtedness (including any
Guarantee Obligation, but excluding the Loans and Reimbursement
Obligations) beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (ii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or to
become subject to a mandatory offer to purchase by the obligor thereunder or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i) or
(ii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i) and (ii) of this paragraph (e) shall have occurred and
be continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $50,000,000; or
(f)(i) the Borrower or any of its Material Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding‑up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Material Subsidiaries shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against the
Borrower or any of its Material Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above that (A) results in the entry
of an order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against the Borrower or any of its Material Subsidiaries any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) the Borrower or any of its Material
Subsidiaries shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) the





--------------------------------------------------------------------------------

Exhibit 10.1


Borrower or any of its Material Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or
(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
failure to meet the minimum funding standard (within the meaning of Section 412
of the Code or Sections 303 and 304 of ERISA), whether or not waived, shall
exist with respect to any Plan, or any Lien in favor of the PBGC or a Plan shall
arise on the assets of the Borrower or any Commonly Controlled Entity, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA in an involuntary or distress termination, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders shall be likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could, in
the sole judgment of the Required Lenders, reasonably be expected to have a
Material Adverse Effect; or
(h)one or more judgments or decrees shall be entered against the Borrower or any
of its Material Subsidiaries involving for the Borrower and its Subsidiaries
taken as a whole a liability (to the extent not covered by insurance as to which
the relevant insurance company has acknowledged coverage) of $50,000,000 or
more, and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 60 days from the entry thereof; or
(i)there shall occur an “Event of Default” under the South Dakota First Mortgage
Indenture or a “Default” under the Montana First Mortgage Indenture; provided
that the waiver or cure of such “Event of Default” under the South Dakota First
Mortgage Indenture, or such “Default” under the Montana First Mortgage
Indenture, as the case may be, and the rescission and annulment of the
consequences thereof under such Indenture will constitute a cure of the
corresponding Event of Default hereunder and a rescission or annulment of the
consequences thereof; or
(j)any Change of Control shall occur;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Credit Commitments shall immediately terminate and
the Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents shall immediately become due
and payable, and (B) if such event is any other Event of Default, either or both
of the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Credit Commitments to be terminated forthwith, whereupon the Revolving
Credit Commitments shall immediately





--------------------------------------------------------------------------------

Exhibit 10.1


terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents to be due and payable forthwith, whereupon the same shall
immediately become due and payable. In the case of all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time Cash
Collateralize an amount equal to the aggregate then undrawn and unexpired face
amount of such Letters of Credit. The Cash Collateral shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, of the Cash Collateral shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto).
SECTION 9.
THE ADMINISTRATIVE AGENT

9.1.Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent (for the purposes of this Section 9, the term
“Administrative Agent” shall also include any Issuing Lender acting in its
capacity as such) as the agent of such Lender under this Agreement and the other
Loan Documents, and each Lender irrevocably authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
9.2.Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys‑in‑fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in‑fact
selected by it with reasonable care.
9.3.Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys‑in‑fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower or any officer
thereof contained in this Agreement or any other Loan Document or





--------------------------------------------------------------------------------

Exhibit 10.1


in any certificate, report, statement or other document referred to or provided
for in, or received by the Administrative Agent under or in connection with,
this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of the Borrower to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Borrower.
9.4.Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless such
Note shall have been transferred in accordance with Section 10.6 and all actions
required by such Section in connection with such transfer shall have been taken.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders or any other instructing group of Lenders
specified by this Agreement) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
9.5.Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless it shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent shall receive such a notice, the Administrative Agent
shall give notice thereof to the Lenders. The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement); provided that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
9.6.Non‑Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys‑in‑fact or affiliates have
made any representations or warranties to





--------------------------------------------------------------------------------

Exhibit 10.1


it and that no act by the Administrative Agent hereafter taken, including any
review of the affairs of the Borrower or any affiliate of the Borrower, shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower and its affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Borrower or any affiliate of
the Borrower that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys‑in‑fact or
affiliates.
9.7.Indemnification. The Lenders agree to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Revolving Credit Commitments shall have terminated
and the Loans shall have been paid in full, ratably in accordance with such
Aggregate Exposure Percentages immediately prior to such date), for, and to save
the Administrative Agent harmless from and against, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (including
at any time following the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of, the Revolving Credit Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the Administrative
Agent’s gross negligence or willful misconduct. The agreements in this Section
shall survive the payment of the Loans and all other amounts payable hereunder.
9.8.Agent in Its Individual Capacity. The Administrative Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower or any of its Subsidiaries as though the
Administrative Agent were not an Administrative Agent. With respect to its Loans
made or renewed by it and with respect to any





--------------------------------------------------------------------------------

Exhibit 10.1


Letter of Credit issued or participated in by it, the Administrative Agent shall
have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not an agent
hereunder and the terms “Lender” and “Lenders” shall include the Administrative
Agent in its individual capacity.
9.9.Successor Agents. The Administrative Agent may resign as Administrative
Agent upon 10 days’ notice to the Lenders and the Borrower. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under Section 8(a) or Section 8(f) with respect to
the Borrower shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as such agent hereunder, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it (i)
while it was an agent under this Agreement and the other Loan Documents and (ii)
after such resignation or removal for as long as it continues to act in any
capacity hereunder or under the other Loan Documents, including (a) holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.
9.10.The Joint Lead Arrangers; the Syndication Agent; the Co-Documentation
Agents. Neither the Joint Lead Arrangers, the Syndication Agent nor the
Co-Documentation Agents, in their respective capacities as such, shall have any
duties or responsibilities, and shall incur no liability, under this Agreement
and the other Loan Documents.
SECTION 10. MISCELLANEOUS
10.1.Amendments and Waivers. Neither this Agreement or any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
the Borrower may, or (with the written consent of the Required Lenders) the
Administrative Agent and the Borrower may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents (including amendments and restatements hereof or thereof) for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Borrower hereunder
or thereunder or (b) waive, on such terms and conditions as may be specified in
the instrument of waiver, any of the requirements of this Agreement or the other
Loan Documents or any Default





--------------------------------------------------------------------------------

Exhibit 10.1


or Event of Default and its consequences; provided, however that no such waiver,
amendment, supplement or modification shall be effective until notice has been
provided to the Administrative Agent in accordance with Section 10.2 of this
Agreement; provided, further, that the Administrative Agent may, with the
consent of the Borrower only and without the need to obtain the consent of any
Lender, amend, supplement or modify this Agreement or any other Loan Document to
cure any ambiguity, omission, defect or inconsistency, so long as such
amendment, supplement or modification does not adversely affect the rights of
any Lender; provided, further, that no such waiver and no such amendment,
supplement or modification shall, without the consent of the requisite Lenders
specified below:
(i)forgive the principal amount or extend the final scheduled date of maturity
of any Loan or Reimbursement Obligation, reduce the stated rate of any interest
or fee payable under this Agreement (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders and (y) that any amendment
or modification of defined terms used in the financial covenants in this
Agreement shall not constitute a reduction in the rate of interest or fees for
purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Revolving
Credit Commitment of any Lender, in each case without the consent of each Lender
directly affected thereby;
(ii)amend, modify or waive any provision of this Section, reduce any percentage
specified in the definition of Required Lenders or consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, in each case without the consent of all
the Lenders;
(iii)amend, modify or waive any condition precedent to any extension of credit
under the Revolving Credit Facility set forth in Section 5.2 (including the
waiver of an existing Default or Event of Default required to be waived in order
for such extension of credit to be made) without the consent of the Required
Lenders;
(iv)reduce the percentage specified in the definition of Required Lenders
without the consent of all of the Lenders;
(v)amend, modify or waive any provision of Section 9, or any other provision
affecting the rights, duties or obligations of any Agent, without the consent of
any Agent directly affected thereby;
(vi)amend, modify or waive any provision of Section 2.14 or 10.7 without the
consent of each Lender directly affected thereby;
(vii)amend, modify or waive any provision of Section 3 (or Annex B) without the
consent of each Issuing Lender affected thereby;





--------------------------------------------------------------------------------

Exhibit 10.1




(viii)impose restrictions on assignments and participations that are more
restrictive than, or additional to, those set forth in Section 10.6 without the
consent of all the Lenders; or
(ix)except as provided in Section 2.21, change any provision hereof in a manner
that would alter the pro rata sharing of payments required by Section 2.14,
without the written consent of each Lender whose pro rata share could otherwise
be reduced thereby.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Borrower, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Borrower, the Lenders and the Administrative Agent shall
be restored to their former position and rights hereunder and under the other
Loan Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon. Any
such waiver, amendment, supplement or modification shall be effected by a
written instrument signed by the parties required to sign pursuant to the
foregoing provisions of this Section; provided, that delivery of an executed
signature page of any such instrument by facsimile or email transmission shall
be effective as delivery of a manually executed counterpart thereof.
For the avoidance of doubt, this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (x) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof (collectively, the “Additional Extensions of Credit”) to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Extensions of Credit and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.
For the avoidance of doubt, an increase in the Revolving Credit Commitments
pursuant to Section 2.1(b) shall not be deemed an amendment, modification or
supplement to this Agreement.
10.2.Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
electronic communication), and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice or electronic communication, when received, addressed
(i) in the case of the Borrower and the Administrative Agent, as set forth
below, (ii) in the case of the Lenders, as set forth in an administrative
questionnaire delivered to the Administrative Agent or, in the case of a Lender
which becomes a party to this Agreement pursuant to an Assignment and
Acceptance, in such Assignment and Acceptance and (iii) in the case of any
party, to such other address as such party may hereafter notify to the other
parties hereto:





--------------------------------------------------------------------------------

Exhibit 10.1


The Borrower:
Northwestern Corporation
3010 West 69th Street
Sioux Falls, South Dakota 57108
Attention: Chief Financial Officer
Telephone: (605) 978-2909
Email: brian.bird@northwestern.com
with a copy to:
Northwestern Corporation
208 N Montana Avenue, Suite 205
Helena, Montana 59601
Attention: General Counsel
Telephone: (406) 443-8958
Email: heather.grahame@northwestern.com
The Administrative Agent:
Gerund Diamond
Agency Management
Mail Code: IL4-135-09-61
Telephone: (312) 992-8588
Facsimile: (312) 453-3635
Email: gerund.diamond@baml.com
Issuing Lender:
As notified by such Issuing Lender to the Administrative Agent and the Borrower

provided that any notice, request or demand to or upon the any Agent, any
Issuing Lender or any Lender shall not be effective until received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications (including email, FpML messaging, and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
reasonable discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
The Borrower hereby acknowledges that (a) the Administrative Agent may, but
shall not be obligated to make available to the Lenders materials and/or
information provided by, or on behalf of, the Borrower hereunder (collectively,
the “Borrower Materials”) by posting the Borrower Materials on Intralinks,
Syndtrak, ClearPar, or a substantially similar electronic transmission system
(the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may
have personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made





--------------------------------------------------------------------------------

Exhibit 10.1


available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the Joint
Lead Arrangers, the L/C Participants and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
contain non-public information, they shall be treated as set forth in Section
10.14); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS AFFILIATES WARRANTS THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS AFFILIATES IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES
HAVE ANY LIABILITY TO ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND,
WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LENDER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF BORROWER MATERIALS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH PERSON’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.
10.3.No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
10.4.Survival of Representations and Warranties. All representations and
warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.





--------------------------------------------------------------------------------

Exhibit 10.1




10.5.Payment of Expenses. The Borrower agrees (a) to pay or reimburse the
Administrative Agent for all its reasonable and documented or invoiced
out‑of‑pocket costs and expenses incurred in connection with the syndication of
the Facilities (including legal expenses (but limited to expenses of one legal
counsel and, if reasonably necessary or advisable, of one regulatory counsel and
a single local counsel in any relevant jurisdiction )) (other than fees payable
to syndicate members) and the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements and other charges
of counsel to the Administrative Agent and the charges of Intralinks, (b) to pay
or reimburse the Administrative Agent and any Issuing Lender and, if incurred
during the continuance of an Event of Default, each Lender for all their costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any other documents
prepared in connection herewith or therewith, including the fees and
disbursements of counsel to such Person (including the allocated fees and
disbursements and other charges of in-house counsel, but otherwise limited to
expenses of one legal counsel and, if reasonably necessary or advisable, of one
regulatory counsel and a single local counsel in any relevant jurisdiction for
all such Persons unless, in the reasonable opinion of any such Person,
representation of all such Persons by such counsel would be inappropriate due to
the existence of an actual or potential conflict of interest), (c) to pay,
indemnify, or reimburse each Lender, each Issuing Lender and the Administrative
Agent for, and hold each Lender, each Issuing Lender and the Administrative
Agent harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other taxes, if any, which may be payable or determined to be payable
in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify or reimburse each Lender, each Issuing Lender, each Agent,
their respective Affiliates, successors and assigns, and their respective
officers, directors, trustees, employees, advisors, agents, controlling persons
and members (each, an “Indemnitee”) for, and hold each Indemnitee harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever incurred by an Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower arising out of, in connection
with, or as a result of (and in each case regardless of whether such matter is
initiated by a third party or by the Borrower or any of their respective
Affiliates or equity holders) (i) the execution or delivery of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto or thereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Materials of Environmental Concern on or from any property owned, occupied or
operated by the Borrower or any of its Subsidiaries, or any liability related to
any Environmental Law related in any way to the Borrower or any of its
Subsidiaries or any of their respective properties, or (iv) any actual or





--------------------------------------------------------------------------------

Exhibit 10.1


prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by any third party or by the Borrower, and regardless of whether any
Indemnitee is a party thereto (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”); provided that no Indemnitee will
be indemnified for any claim, loss, damage, liability or expense to the extent
the same resulted from (A) the gross negligence, bad faith or willful misconduct
of the respective Indemnitee, any of its Affiliates or their respective
officers, directors, trustees, employees, advisors, agents, controlling persons
and members (as determined by a court of competent jurisdiction in a final and
non-appealable judgment), (B) any claim, litigation, investigation or proceeding
solely between or among Indemnified Persons other than actions against the
Administrative Agent, the Joint Lead Arrangers or other persons acting in an
agency or similar role in their capacity as such (and which does not involve an
act or omission of the Borrower or any of its affiliates) and (C) any legal
expenses in excess of the expenses of one legal counsel and, if reasonably
necessary or advisable, of one regulatory counsel and a single local counsel in
any relevant jurisdiction for all Indemnitees unless, in the reasonable opinion
of an Indemnitee, representation of all Indemnitees by such counsel would be
inappropriate due to the existence of an actual or potential conflict of
interest. No Indemnitee shall be liable for any damages arising from the use by
unauthorized persons of information, data, reports or other materials sent
through electronic, telecommunications or other information transmission systems
that are intercepted by such persons (unless it is finally judicially determined
that such interception was directly a result of the gross negligence or willful
misconduct of such Indemnitee) or for any special, indirect, consequential or
punitive damages in connection with the Facilities. Without limiting the
foregoing, and to the extent permitted by applicable Law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this Section
shall be payable not later than 30 days after written demand therefor.
Statements payable by the Borrower pursuant to this Section shall be submitted
to its Chief Financial Officer (Brian Bird) (Telephone: (605) 978-2909; Email:
brian.bird@northwestern.com), at the address of the Borrower set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by the Borrower in a notice to the Administrative Agent. The agreements in this
Section shall survive repayment of the Loans and all other amounts payable
hereunder.
10.6.Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of the Borrower, the Lenders, the
Administrative Agent, all future holders of the Loans and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent and each Lender.
(b)Any Lender may, in the ordinary course of its business, without the consent
of the Borrower, in accordance with applicable law, at any time sell to one or
more banks, financial institutions or other entities (each, a “Participant”)
participating interests in any Loan owing to such Lender, any Revolving Credit
Commitment of such Lender or any other interest of such Lender hereunder and
under the other Loan Documents. In the event of any such sale by a Lender of a
participating interest to a Participant, such Lender’s obligations under this





--------------------------------------------------------------------------------

Exhibit 10.1


Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Loan for all purposes under this Agreement
and the other Loan Documents, and the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents. In no event shall any Participant under any such participation have
any right to approve any amendment or waiver of any provision of any Loan
Document, or any consent to any departure by the Borrower therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Loans or any fees or other amounts payable hereunder, in
each case to the extent subject to such participating interest, or postpone any
date fixed for any payment of principal of, or interest on, the Loans or any
fees or other amounts payable hereunder, in each case to the extent subject to
such participating interest. The Borrower agrees that if amounts outstanding
under this Agreement and the Loans are due or unpaid, or shall have been
declared or shall have become due and payable upon the occurrence of an Event of
Default, each Participant shall, to the maximum extent permitted by applicable
law, be deemed to have the right of setoff in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement; provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 10.7(a) as fully as if such Participant
were a Lender hereunder. The Borrower also agrees that each Participant shall be
entitled to the benefits and subject to the obligations of Sections 2.15, 2.16
and 2.17 with respect to its participation in the Revolving Credit Commitments
and the Loans outstanding from time to time as if such Participant were a Lender
or Assignee under Section 10.6(c); provided that, in the case of Section 2.16,
such Participant shall have complied with the requirements of said Section; and
provided, further, that (A) such Participant agrees to be subject to the
provisions of Section 2.19 and 2.20 as if it were an Assignee under Section
10.6(c) and(B) no Participant shall be entitled to receive any greater amount
pursuant to any such Section than the transferor Lender would have been entitled
to receive in respect of the amount of the participation transferred by such
transferor Lender to such Participant had no such transfer occurred. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(c)Any Lender (an “Assignor”) may, in accordance with applicable law and upon
written notice to the Administrative Agent, at any time and from time to time
assign to any





--------------------------------------------------------------------------------

Exhibit 10.1


Lender or any Affiliate or Related Fund of a Lender or, with the consent of the
Borrower and the Administrative Agent and, in the case of any assignment of
Revolving Credit Commitments, the written consent of the Issuing Lender (which
shall not be unreasonably withheld or delayed) (provided that no consent from
the applicable parties need be obtained by any Bank of America Entity in its
capacity as Assignor (other than, solely in the case of any assignment of
Revolving Credit Commitments, the consent of the Issuing Lender (which shall not
be unreasonably withheld or delayed)), to an additional bank, financial
institution or other entity (an “Assignee”) all or any part of its rights and
obligations under this Agreement pursuant to an Assignment and Acceptance,
substantially in the form of Exhibit D, executed by such Assignee and such
Assignor (and, where the consent of the Borrower, the Administrative Agent or
the Issuing Lender is required pursuant to the foregoing provisions, by the
Borrower and such other Persons) and delivered to the Administrative Agent for
its acceptance and recording in the Register; provided that, for the avoidance
of doubt, Merrill Lynch, Pierce, Fenner & Smith Incorporated may, without the
consent of, or notice to, the Borrower or any other Person, assign its rights
and obligations under this Agreement to any other registered broker-dealer
wholly-owned by any Bank of America Entity to which all or substantially all of
Bank of America’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement; provided further that with respect to assignments of Revolving
Credit Commitments, no such assignment to an Assignee (other than any Lender or
any Affiliate or Related Fund thereof) shall be in an aggregate principal amount
of less than $5,000,000 (other than in the case of an assignment of all of a
Lender’s interests under this Agreement) and, after giving effect thereto, such
Assignor shall have Revolving Credit Commitments and Revolving Credit Loans
aggregating at least $5,000,000 (if holding any), unless otherwise agreed by the
Borrower and the Administrative Agent. Upon such execution, delivery, acceptance
and recording, from and after the effective date determined pursuant to such
Assignment and Acceptance, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder with Revolving Credit Commitments and/or
Loans as set forth therein, and (y) the Assignor thereunder shall, to the extent
provided in such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of an Assignor’s rights and obligations under this Agreement, such Assignor
shall cease to be a party hereto, except as to Section 2.15, 2.16 and 10.5 in
respect of the period prior to such effective date). Notwithstanding any
provision of this Section, the consent of the Borrower shall not be required for
any assignment that occurs at any time when any Event of Default shall have
occurred and be continuing. For purposes of the minimum assignment amounts and
minimum hold amounts set forth in this paragraph, multiple assignments to or by
two or more Related Funds shall be aggregated.
(d)No such assignment shall be made (i) to the Borrower or any of the Borrower's
Affiliates or Subsidiaries or (ii) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii).
(e)No such assignment shall be made to a natural Person.
(f)In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition





--------------------------------------------------------------------------------

Exhibit 10.1


to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit in accordance
with its Applicable Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
(g)The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 10.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Revolving Credit Commitment of, and
principal amount of the Loans owing to, each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of the Loans and any
Notes evidencing such Loans recorded therein for all purposes of this Agreement.
Any assignment of any Loan, whether or not evidenced by a Note, shall be
effective only upon appropriate entries with respect thereto being made in the
Register (and each Note shall expressly so provide). The Register shall be
available for inspection by the Borrower or any Lender (with respect to any
entry relating to such Lender’s Loans) at any reasonable time and from time to
time upon reasonable prior notice.
(h)Upon its receipt of an Assignment and Acceptance executed by an Assignor and
an Assignee (and, in any case where the consent of any other Person is required
by Section 10.6(c), by each such other Person) together with payment by the
applicable Assignor or Assignee to the Administrative Agent of a registration
and processing fee of $3,500 (treating multiple, simultaneous assignments by or
to two or more Related Funds as a single assignment) (except that no such
registration and processing fee shall be payable (y) in connection with an
assignment by or to a Bank of America Entity or (z) in the case of an Assignee
which is already a Lender or is an affiliate or Related Fund of a Lender or a
Person under common management with a Lender), the Administrative Agent shall
(i) promptly accept such Assignment and Acceptance and (ii) on the effective
date determined pursuant thereto record the information contained therein in the
Register and give notice of such acceptance and recordation to the Borrower. The
Borrower, at its own expense, promptly upon receipt of a request by the
Administrative Agent, shall execute and deliver to the Administrative Agent (in
exchange for the Revolving Credit Note of the assigning Lender) a new Revolving
Credit Note to the order of such Assignee in an amount equal to the Revolving
Credit Commitment assumed or acquired by it pursuant to such Assignment and
Acceptance and, if the Assignor has retained a Revolving Credit Commitment, upon
request, a new Revolving Credit Note to the order of the Assignor in an amount
equal to the Revolving Credit Commitment retained by it hereunder. Such new Note
or





--------------------------------------------------------------------------------

Exhibit 10.1


Notes shall be dated the effective date of the relevant assignment and shall
otherwise be in the form of the Note or Notes replaced thereby.
(i)For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests in Loans and Notes, including any pledge or
assignment by a Lender of any Loan or Note to any Federal Reserve Bank in
accordance with applicable law.
(j)Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Revolving Credit Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any state thereof. In
addition, notwithstanding anything to the contrary in this Section 10.6(g), any
SPC may (A) with notice to, but without the prior written consent of, the
Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender, or with the prior written consent of the Borrower and the Administrative
Agent (which consent shall not be unreasonably withheld) to any financial
institutions providing liquidity and/or credit support to or for the account of
such SPC to support the funding or maintenance of Loans, and (B) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC; provided that non-public
information with respect to the Borrower may be disclosed only with the
Borrower’s consent which will not be unreasonably withheld. This paragraph (f)
may not be amended without the written consent of any SPC with Loans outstanding
at the time of such proposed amendment.
10.7    Adjustments; Set‑off. (a) Except to the extent that this Agreement
provides for payments to be allocated to a particular Lender or to the Lenders
under a particular Facility; and except as expressly provided herein with
respect to Defaulting Lenders, if any Lender (a “Benefitted Lender”) shall at
any time receive any payment of all or part of the Obligations owing to it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set‑off, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral





--------------------------------------------------------------------------------

Exhibit 10.1


received by any other Lender, if any, in respect of such other Lender’s
Obligations, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of each such other Lender’s
Obligations, or shall provide such other Lenders with the benefits of any such
collateral, as shall be necessary to cause such Benefitted Lender to share the
excess payment or benefits of such collateral ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.
(b)    Upon the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by law, each Lender,
including each Issuing Lender, shall have the right, without prior notice to the
Borrower, any such notice being expressly waived by the Borrower to the extent
permitted by applicable law, upon any amount becoming due and payable by the
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch, agency or
Affiliate thereof to or for the credit or the account of the Borrower. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such setoff and application made by such Lender; provided that the failure
to give such notice shall not affect the validity of such setoff and
application; provided, further, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.22 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.
10.8    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower and the Administrative Agent.
10.9    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.10    Integration. This Agreement, the Fee Letters and the other Loan
Documents represent the entire agreement of the Borrower, the Administrative
Agent, the Joint Lead Arrangers and the Lenders with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Joint Lead Arrangers, the





--------------------------------------------------------------------------------

Exhibit 10.1


Administrative Agent or any Lender relative to subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.
10.11    Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
10.12    Submission To Jurisdiction; Waivers. The Borrower, each Lender and the
Administrative Agent hereby irrevocably and unconditionally:
(a)submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York, the courts of the
United States of America for the Southern District of New York sitting in the
Borough of Manhattan, and appellate courts from any thereof;
(b)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;
(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address set forth in Section 10.2 or at such other address of which the other
parties hereto shall have been notified pursuant thereto;
(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.
10.13    No Fiduciary Duty. Each Agent, each Lender and their respective
Affiliates (collectively, solely for purposes of this paragraph, the “Lender
Parties”), may have economic interests that conflict with those of the Borrower,
its stockholders or their respective Affiliates. The Borrower agrees that
nothing in the Loan Documents will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender Party,
on the one hand, and the Borrower, its Affiliates or their respective
stockholders, on the other. The Borrower acknowledges and agrees that (a) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lender Parties, on the one hand, and the Borrower, on
the other, and (b) in connection therewith and with the process leading thereto,
(ii) no Lender Party has assumed an advisory or fiduciary responsibility in
favor of the Borrower, its Affiliates or their respective stockholders, in each
case, with respect to the transactions contemplated hereby (or the exercise of
rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will





--------------------------------------------------------------------------------

Exhibit 10.1


advise the Borrower, its stockholders or their respective Affiliates on other
matters) except the obligations expressly set forth in the Loan Documents and
(y) each Lender Party is acting solely as principal and not as the agent or
fiduciary of the Borrower, its management, stockholders, creditors or any other
Person. The Borrower acknowledges and agrees that it has consulted its own legal
and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions contemplated hereby and the process leading thereto. The Borrower
agrees that it will not claim that any Lender Party has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Borrower, in connection with such transactions contemplated hereby or the
process leading thereto. The Borrower acknowledges no joint venture is created
hereby or by the other Loan Documents or otherwise exists by virtue of the
transactions contemplated hereby among the Joint Lead Arrangers, the Agents and
the Lenders or among the Borrower and the Lender Parties.
10.14    Confidentiality. The Administrative Agent and each of the Lenders
agrees to keep confidential all non-public information provided or made
available to it by, or on behalf of, the Borrower in connection with this
Agreement and the transactions contemplated hereby; provided that nothing herein
shall prevent the Administrative Agent or any Lender from disclosing any such
information (a) to any Joint Lead Arrangers, the Administrative Agent, any other
Lender or any Affiliate of any thereof, (b) to any Participant or Assignee
(each, a “Transferee”) or prospective Transferee that agrees to comply with the
provisions of this Section or substantially equivalent provisions, (c) to any of
its employees, directors, agents, attorneys, accountants and other professional
advisors, (d) upon the request or demand of any Governmental Authority or
self-regulatory organization having jurisdiction over it, (e) in response to any
order, audit, request, review or inquiry of any court or other Governmental
Authority or self-regulatory organization or as may otherwise be required
pursuant to any Requirement of Law, (f) in connection with any litigation or
similar proceeding relating to any Obligation, this Agreement, any other Loan
Document, the Indentures, or any transaction contemplated hereby or thereby,
(g) that has been publicly disclosed other than in breach of this Section, (h)
to any state, Federal or foreign authority or examiner (including the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized regulatory authority) that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document or (j) to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent in connection with the administration, settlement and
management of this Agreement and the Loan Documents. Notwithstanding anything to
the contrary in the foregoing sentence or any other express or implied
agreement, arrangement or understanding, the parties hereto hereby agree that,
from the commencement of discussions with respect to the financing provided
hereunder, any party hereto (and each of its employees, representatives, or
agents) is permitted to disclose to any and all persons, without limitation of
any kind, the tax structure and tax aspects of the transactions contemplated
hereby, and all materials of any kind (including opinions or other tax analyses)
related to such tax structure and tax aspects.
10.15    Accounting Changes. In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into good faith
negotiations in order to amend such





--------------------------------------------------------------------------------

Exhibit 10.1


provisions of this Agreement so as to equitably reflect such Accounting Change
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Change as if such
Accounting Change had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Change had not occurred. “Accounting Change” refers to any change in accounting
principles.
10.16    WAIVERS OF JURY TRIAL. TO THE EXTENT PERMITTED UNDER APPLICABLE LAW,
THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
10.17    USA PATRIOT ACT. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.
10.18    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
document to be signed in connection with this Agreement (including without
limitation assignment and assumptions, amendments or other modifications,
Borrowing Notices, waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.
10.19    Amendment and Restatement; No Novation. This Agreement constitutes for
all purposes an amendment and restatement of the Original Credit Agreement.  The
Original Credit Agreement, as amended and restated hereby, continues in full
force and effect as so amended and restated by this Agreement.  Nothing
contained in this Agreement or any other Loan Document shall constitute or be
construed as a novation of any of the Obligations.  From the Closing Date, (i)
each Person signing this Agreement as an “Exiting Lender” shall cease to be a
Lender hereunder and its “Revolving Credit Commitments” under the Original
Credit Agreement shall be terminated, (ii) each Person signing this agreement as
a “New or Continuing





--------------------------------------------------------------------------------

Exhibit 10.1


Lender” shall be a Lender for all purposes hereunder with the initial Revolving
Credit Commitments set forth in the Commitment Appendix and (iii) each Lender’s
Applicable Percentage of L/C Obligations on the Closing Date shall be
recalculated giving effect to the foregoing.
10.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or Issuing Lender that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Lender that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or Issuing Lender that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
[Remainder of Page Intentionally Blank. Signature pages Follow.]







--------------------------------------------------------------------------------

Exhibit 10.1


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
NORTHWESTERN CORPORATION,
as Borrower




By: /s/ Daniel Rausch    
Name: Daniel Rausch
Title: Treasurer







--------------------------------------------------------------------------------

Exhibit 10.1


BANK OF AMERICA, N.A.,
as Administrative Agent




By: /s/ Gerund Diamond    
Name: Gerund Diamond
Title: Assistant Vice President







--------------------------------------------------------------------------------

Exhibit 10.1


BANK OF AMERICA, N.A.,
as a Continuing Lender




By: /s/ Carlos Morales    
Name: Carlos Morales
Title: Senior Vice President







--------------------------------------------------------------------------------

Exhibit 10.1


CREDIT SUISSE AG, Cayman Islands Branch
as a Continuing Lender




By: /s/ Mikhail Faybusovich    
Name: Mikhail Faybusovich
Title: Authorized Signatory




By: /s/ Lorenz Meier    
Name: Lorenz Meier
Title: Authorized Signatory









--------------------------------------------------------------------------------

Exhibit 10.1


Check only one of the following:
 The undersigned is a New or Continuing Lender.
 The undersigned is an Exiting Lender.




KEYBANK NATIONAL ASSOCIATION
By:
/s/ Kevin D. Smith
Name: Kevin D. Smith
         Title: Senior Vice President


 
 












--------------------------------------------------------------------------------

Exhibit 10.1


Check only one of the following:
 The undersigned is a New or Continuing Lender.
 The undersigned is an Exiting Lender.




U.S. BANK NATIONAL ASSOCIATION
By:
/s/ Michael E. Temnick
Name: Michael E. Temnick
         Title: Vice President


 
 














--------------------------------------------------------------------------------

Exhibit 10.1


Check only one of the following:
 The undersigned is a New or Continuing Lender.
 The undersigned is an Exiting Lender.




MUFG UNION BANK, N.A.
By:
/s/ Jeffrey Flagg
Name: Jeffrey Flagg
         Title: Vice President


 
 














--------------------------------------------------------------------------------

Exhibit 10.1


Check only one of the following:
 The undersigned is a New or Continuing Lender.
 The undersigned is an Exiting Lender.




ROYAL BANK OF CANADA
By:
/s/ Eric D. Koppelson
Name: Eric D. Koppelson
         Title: Authorized Signatory


 
 














--------------------------------------------------------------------------------

Exhibit 10.1


Check only one of the following:
 The undersigned is a New or Continuing Lender.
 The undersigned is an Exiting Lender.




CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH
By:
/s/ Robert Casey
Name: Robert Casey
         Title: Authorized Signatory




By:
/s/ Anju Abraham
Name: Anju Abraham
         Title: Authorized Signatory




 
 














--------------------------------------------------------------------------------

Exhibit 10.1


Check only one of the following:
 The undersigned is a New or Continuing Lender.
 The undersigned is an Exiting Lender.




JPMORGAN CHASE BANK, N.A.
By:
/s/ Nancy R. Barwig
Name: Nancy R. Barwig
         Title: Credit Risk Director


 
 









    







--------------------------------------------------------------------------------

Exhibit 10.1


Commitment Appendix
 
Lender
Commitment Amount
Applicable Percentage
Bank of America, N.A.
$65,000,000
16.25%
Credit Suisse AG
$65,000,000
16.25%
KeyBank National Association
$45,000,000.00
11.25%
MUFG Union Bank, N.A.
$45,000,000.00
11.25%
U.S. Bank National Association
$45,000,000.00
11.25%
Canadian Imperial Bank of Commerce, New York Branch
$45,000,000.00
11.25%
JPMorgan Chase Bank, N.A.
$45,000,000.00
11.25%
Royal Bank of Canada
$45,000,000.00
11.25%
Total
$400,000,000
100%



#89040102v23    




    





--------------------------------------------------------------------------------

Exhibit 10.1


ANNEX A
PRICING GRID
LEVEL
Debt Rating
Commitment Fee
Applicable Margin
for Eurodollar Rate Loans
Applicable Margin
for Base Rate Loans
Letter of Credit Fee
I
> or equal to A / A2/A
10.0 bps
87.5 bps
0 bps
87.5 bps
II
 A- / A3/A-
12.5 bps
112.5 bps
12.5 bps
112.5 bps
III
 BBB+ / Baa1/ BBB+
17.5 bps
125.0 bps
25.0 bps
125.0 bps
IV
BBB / Baa2/BBB
22.5 bps
150.0 bps
50.0 bps
150.0 bps
V
< or equal to BBB- / Baa3/BBB-
27.5 bps
175.0 bps
75.0 bps
175.0 bps










--------------------------------------------------------------------------------

Exhibit 10.1


ANNEX B


EXISTING LETTERS OF CREDIT


None.





--------------------------------------------------------------------------------

Exhibit 10.1


SCHEDULE 4.4


CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES


1.The Borrower is subject to Section 204 of the Federal Power Act. The Borrower
applied to the Federal Energy Regulatory Commission (the “FERC”) for authority
to issue unsecured debt securities, including borrowings under its credit
facility and commercial paper program up to a maximum of $450 million pursuant
to its “Application of NorthWestern Corporation for Authorization Under Section
204 of the Federal Power Act to Issue Securities” dated December 28, 2015,
Docket No. ES16-18-000. The FERC authorized the Borrower, pursuant to Section
204 and consistent with the foregoing application, to issue unsecured debt
securities, including borrowings under its credit facility and commercial paper
program in an amount not to exceed $450 million, pursuant to the FERC’s Order
dated February 12, 2016, Docket No. ES16-18-000 (NorthWestern Corporation, 154
FERC ¶ 62,107 (2016).


2.The Montana Public Service Commission (“MPSC”) takes the position that its
approval is required in connection with the issuance of debt by entities subject
to the regulation and oversight of the MPSC. The Borrower is subject to the
regulation and oversight of the MPSC in connection with its conduct of the
utility business in the State of Montana, including, without limitation, with
respect to the issuance of debt securities specifically relating to such
business. Without conceding the Borrower’s position that the MPSC may not have
jurisdiction over this financing, the Borrower filed with the MPSC its
application, dated December 22, 2015, pursuant to the Montana Code Annotated
§§ 69‑3‑501 through 69-3-507, seeking, among other things, authorization for the
Borrower to issue unsecured debt securities in an amount not to exceed $450
million. Pursuant to the MPSC’s Default Order dated January 28, 2016, the MPSC
authorized the Borrower, consistent with the foregoing application, to issue
unsecured debt securities in an amount not to exceed $450 million.







--------------------------------------------------------------------------------

Exhibit 10.1


SCHEDULE 4.6


LITIGATION


Pacific Northwest Solar, LLC vs. NorthWestern Corporation, a Delaware
Corporation DBA NorthWestern Energy, Cause No. BDV 2016-929, Montana First
Judicial District Court, Lewis and Clark County.
    





--------------------------------------------------------------------------------

Exhibit 10.1




SCHEDULE 4.8


TITLE TO PROPERTY




None.





--------------------------------------------------------------------------------

Exhibit 10.1


SCHEDULE 4.14


LIMITING REGULATIONS


See Schedule 4.4.







--------------------------------------------------------------------------------

Exhibit 10.1








    




    
SCHEDULE 4.15


SUBSIDARIES OF THE BORROWER


Name of Company
Jurisdiction of
Organization
Percentage
Owned





NorthWestern Services, LLC
Delaware
100
Canadian-Montana Pipe Line Corporation
Canada
100
Montana Generation, LLC
Delaware
1,001
Clark Fork and Blackfoot, L.L.C.
Montana
100
Risk Partners Assurance, Ltd.
Bermuda
100
Willow Creek Gathering, LLC
Nevada
100
Lodge Creek Pipelines, LLC
Nevada
100
Havre Pipeline Company, LLC
Texas
94.99









1    Indirect ownership. Montana Generation, LLC is 100% owned by NorthWestern
Services LLC.









--------------------------------------------------------------------------------

Exhibit 10.1


SCHEDULE 4.16


ENVIRONMENTAL


None.





--------------------------------------------------------------------------------

Exhibit 10.1


SCHEDULE 7.3


AFFILIATE TRANSACTIONS




•
Administrative Fee with Havre Pipeline Co., LLC for $500,400 per year.






--------------------------------------------------------------------------------

Exhibit 10.1


SCHEDULE 7.5


NEGATIVE PLEDGES


Stipulation and Settlement Agreement dated July 8, 2004 by and among the
Borrower, the Montana Public Service Commission and the Montana Consumer
Counsel.





--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT A
FORM OF COMPLIANCE CERTIFICATE
This Compliance Certificate is delivered to you pursuant to Section 6.2(b) of
the Third Amended and Restated Credit Agreement, dated as of December [12],
2016, as amended, supplemented or modified from time to time (the “Credit
Agreement”), among NorthWestern Corporation d/b/a NorthWestern Energy, a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”), and
Bank of America, N.A., as administrative agent.
I am the duly elected, qualified and acting [____________], and a Responsible
Officer, of the Borrower.
I have reviewed and am familiar with the contents of this Certificate.
I have reviewed the terms of the Credit Agreement and the Loan Documents to
which the Borrower is a party and have made, or caused to be made under my
supervision, a review in reasonable detail of the financial condition of the
Borrower and its Subsidiaries during the accounting period covered by the
financial statements attached hereto as Attachment 1 (the “Financial
Statements”). Such review did not disclose the existence during or at the end of
the accounting period covered by the Financial Statements, and I have no
knowledge of the existence, as of the date of this Certificate, of any condition
or event which constitutes a Default or Event of Default [, except as set forth
below].
Attached hereto as Attachment 2 are the computations showing compliance with the
covenant set forth in Section 7.1 of the Credit Agreement.
IN WITNESS WHEREOF, I execute this Certificate this _____ day of _______, 20__.
NORTHWESTERN CORPORATION




By:        
Title:
        





--------------------------------------------------------------------------------

Exhibit 10.1


Attachment 2
to EXHIBIT A


The information described herein is as of _________, and pertains to the period
from __________ __, 20__ to ____________ __, 20__.
[Set forth Covenant Calculations]
EXHIBIT B
FORM OF SECRETARY’S CERTIFICATE


December [12], 2016
Pursuant to subsection 5.1(e) of the Third Amended and Restated Credit Agreement
dated as of December [12], 2016 (the “Credit Agreement”; capitalized terms not
otherwise defined herein shall have the meanings given such terms in the Credit
Agreement), among NorthWestern Corporation d/b/a NorthWestern Energy, a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to thereto (the “Lenders”), and BANK OF
AMERICA, N.A., as administrative agent, the undersigned hereby certifies that he
is the duly elected and qualified Corporate Secretary of the Borrower and in
such capacity further certifies as follows:
1.Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Borrower on October 19, 2016, such
resolutions have not in any way been amended, modified, revoked or rescinded,
have been in full force and effect since their adoption to and including the
date hereof and are now in full force and effect.
2.Attached hereto as Annex 2 is a true and complete copy of the By-Laws of the
Borrower as in effect on the date hereof.
3.Attached hereto as Annex 3 is a true and complete copy of the Certificate of
Incorporation of the Borrower as in effect on the date hereof, and such
certificate has not been amended, repealed, modified or restated.
4.Attached hereto as Annex 4 are certificates of existence or similar
certificates, as the case may be, from the Secretary of State or similar state
official of Delaware and each other state in which the Borrower is qualified to
do business.
5.Attached hereto as Annex 5 are true and complete copies of the application of
the Borrower to the Federal Energy Regulatory Commission (“FERC”) and the
related order issued by the FERC, which order authorizes the incurrence of
Indebtedness under the Credit Agreement.
6.Attached hereto as Annex 6 are true and complete copies of the application of
the Borrower to the Montana Public Service Commission (“MPSC”) and the related
order issued by the MPSC, which order authorizes the incurrence of Indebtedness
under the Credit Agreement.





--------------------------------------------------------------------------------

Exhibit 10.1


7.Brian B. Bird is the duly elected and qualified Vice President, and Chief
Financial Officer of the Borrower, and the signature appearing opposite his name
below is his true and genuine signature. Mr. Bird is duly authorized to execute
and deliver on behalf of the Borrower each of the Loan Documents to which it is
a party and any certificate or other document to be delivered by the Borrower
pursuant to the Loan Documents to which it is a party.


NAME                OFFICE            SIGNATURE


Brian B. Bird            Vice President and         _____________________
Chief Financial Officer




The undersigned has executed this Secretary’s Certificate as of the date set
forth above.


__________________________________
Timothy P. Olson
Corporate Secretary




I, Brian B. Bird, Vice President and Chief Financial Officer of the Borrower,
certify that Timothy P. Olson is the duly qualified Corporate Secretary of the
Borrower and that the signature set forth above is his genuine signature.






__________________________________
Brian B. Bird
Vice President and Chief Financial Officer









--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT C
FORM OF REVOLVING CREDIT NOTE
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.
$____________                                    New York, New York
[DATE]
FOR VALUE RECEIVED, the undersigned, NORTHWESTERN CORPORATION d/b/a NORTHWESTERN
ENERGY, a Delaware corporation (the “Borrower”), hereby promises to pay to
___________________ (the “Lender”) or its registered assigns at the Payment
Office specified in the Credit Agreement (as hereinafter defined) in lawful
money of the United States and in immediately available funds, on the Revolving
Credit Termination Date the principal amount of (a) _________ DOLLARS ($______),
or, if less, (b) the aggregate unpaid principal amount of all Revolving Credit
Loans made by the Lender to the Borrower pursuant to Section 2.1 of the Credit
Agreement. The Borrower further agrees to pay interest in like money at such
Payment Office on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in Section 2.11 of the
Credit Agreement.
The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Revolving Credit
Loan made pursuant to the Credit Agreement and the date and amount of each
payment or prepayment of principal thereof, each continuation thereof, each
conversion of all or a portion thereof to another Type and, in the case of
Eurodollar Loans, the length of each Interest Period with respect thereto. The
failure to make any such endorsement or any error in any such endorsement shall
not affect the obligations of the Borrower in respect of any Revolving Credit
Loan.
This Note (a) is one of the Revolving Credit Notes referred to in the Third
Amended and Restated Credit Agreement dated as of December [12], 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lender, the other banks and financial
institutions or entities from time to time parties thereto, and Bank of America,
N.A., as administrative agent, (b) is subject to the provisions of the Credit
Agreement and (c) is subject to optional prepayment in whole or in part as
provided in the Credit Agreement.
Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as and to the extent
provided in the Credit Agreement.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.





--------------------------------------------------------------------------------

Exhibit 10.1


NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICT OF LAWS THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK.
NORTHWESTERN CORPORATION




By:        
Name:
Title:







--------------------------------------------------------------------------------


Exhibit 10.1


Schedule A
to Revolving Credit Note
LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS
Date


Amount of Base Rate
Loans
Amount
Converted to
Base Rate Loans


Amount of Principal of
Base Rate Loans Repaid
Amount of Base Rate
Loans Converted to
Eurodollar Loans


Unpaid Principal Balance
of Base Rate Loans
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------

Exhibit 10.1


Schedule B
to Revolving Credit Note
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS
Date


Amount of
Eurodollar Loans
Amount Converted
to Eurodollar
Loans
Interest Period and
Eurodollar Rate with
Respect Thereto
Amount of Principal
of Eurodollar Loans
Repaid
Amount of Eurodollar
Loans Converted to
Base Rate Loans
Unpaid Principal
Balance of
Eurodollar Loans


Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT D


ASSIGNMENT AND ACCEPTANCE


This Assignment and Acceptance (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below
(including any letters of credit and guarantees included in the facility) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.    Assignor:        ______________________________
2. Assignee: ______________________________
[and is an Affiliate/Related Fund of [identify Lender] Select as applicable.]
3.
Borrower:        NorthWestern Corporation d/b/a NorthWestern Energy

4.
Administrative Agent:    Bank of America, N.A., as Administrative Agent under
the Credit Agreement

5.
Credit Agreement:    Third Amended and Restated Credit Agreement dated as of
December [12], 2016 among NorthWestern Corporation d/b/a NorthWestern Energy, as
Borrower, the Lenders party thereto, and Bank of America, N.A., as
Administrative Agent

6. Assigned Interest:
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage
Assigned of Commitment/Loans Set forth, to at least 9 decimals, as a percentage
of the Commitment/Loans of all Lenders thereunder.
CUSIP Number
$
$
%
 
$
$
%
 
$
$
%
 






--------------------------------------------------------------------------------

Exhibit 10.1


Effective Date: _____________ ___, 201_ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]
By:
 
 
Name:
 
Title:



ASSIGNEE
[NAME OF ASSIGNEE]
By:
 
 
Name:
 
Title:



Consented to and Accepted:


BANK OF AMERICA, N.A., as Administrative Agent
By:
 
 
Name:
 
Title:



 
By:
 
 
Name:
 
Title:







NORTHWESTERN CORPORATION
By:
 
 
Name:
 
Title:










--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT E


ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.
1.1 Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) it has not created any lien,
encumbrance or other adverse claim upon the Assigned Interest and the Assigned
Interest is free and clear of any such lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (iv) it is not a Defaulting Lender; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other Loan
Document, (iii) the financial condition of Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of the Credit Agreement or
any other Loan Document or (iv) the performance or observance by Borrower, any
of its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement or any other Loan Document.
1.2. Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement or any other Loan
Document, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement or any other Loan Document that are required to be satisfied by it in
order to acquire the Assigned Interest and become a Lender, (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
or any other Loan Document as a Lender thereunder and, to the extent of the
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it
has received a copy of the Credit Agreement or any other Loan Document, together
with copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on Administrative Agent or any other Lender, and (v) if it is a Lender
not formed under the laws of the United States of America or any state thereof,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement or any other Loan
Document, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement or any other Loan
Document, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement or any other Loan
Document are required to be performed by it as a Lender.
2. Payments.  From and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued up to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3. General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.







--------------------------------------------------------------------------------

Exhibit 10.1


Exhibit E
FORM OF EXEMPTION CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Third Amended and Restated Credit Agreement, dated as
of December [12], 2016 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among NorthWestern Corporation d/b/a
NorthWestern Energy, a Delaware corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties thereto
(the “Lenders”), and Bank of America, N.A., as administrative agent. Capitalized
terms used herein that are not defined herein shall have the meanings ascribed
to them in the Credit Agreement. _______________________ (the “Non-U.S. Lender”)
is providing this certificate pursuant to subsection 2.16(d) of the Credit
Agreement.
The Non-U.S. Lender hereby represents and warrants that:
The Non-U.S. Lender is the sole record and beneficial owner of the Loans or the
obligations evidenced by Note(s) in respect of which it is providing this
certificate.
The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Non-U.S. Lender further represents and warrants that:
the Non-U.S. Lender is not subject to regulatory or other legal requirements as
a bank in any jurisdiction; and
the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements.
The Non-U.S. Lender is not a 10-percent shareholder of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code; and
The Non-U.S. Lender is not a controlled foreign corporation receiving interest
from a related person within the meaning of Section 881(c)(3)(C) of the Code.
The undersigned has furnished the administrative agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.





--------------------------------------------------------------------------------

Exhibit 10.1


[NAME OF NON-U.S. LENDER]




By:        
Name:
Title:
Date:







--------------------------------------------------------------------------------

Exhibit 10.1


FORM OF EXEMPTION CERTIFICATE


(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Third Amended and Restated Credit Agreement, dated as
of December [12], 2016 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among NorthWestern Corporation d/b/a
NorthWestern Energy, a Delaware corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties thereto
(the “Lenders”), and Bank of America, N.A., as administrative agent. Capitalized
terms used herein that are not defined herein shall have the meanings ascribed
to them in the Credit Agreement. _______________________ (the “Non-U.S.
Participant”) is providing this certificate pursuant to subsection 2.16(d) of
the Credit Agreement.
The Non-U.S. Participant hereby represents and warrants that:
The Non-U.S. Participant is the sole record and beneficial owner of the
participating interest(s) in respect of which it is providing this certificate.
The Non-U.S. Participant is not a “bank” for purposes of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Non-U.S. Participant further represents and warrants that:
the Non-U.S. Participant is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and
the Non-U.S. Participant has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements.
The Non-U.S. Participant is not a 10-percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code; and
The Non-U.S. Participant is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform its
participating Lender in writing, and (2) the undersigned shall have at all times
furnished its participating Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.


IN WITNESS WHEREOF, the undersigned has duly executed this certificate.







--------------------------------------------------------------------------------

Exhibit 10.1


[NAME OF NON-U.S. PARTICIPANT]




By:        
Name:
Title:
Date:





--------------------------------------------------------------------------------

Exhibit 10.1


FORM OF EXEMPTION CERTIFICATE


(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Third Amended and Restated Credit Agreement, dated as
of December [12], 2016 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among NorthWestern Corporation d/b/a
NorthWestern Energy, a Delaware corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties thereto
(the “Lenders”), and Bank of America, N.A., as administrative agent. Capitalized
terms used herein that are not defined herein shall have the meanings ascribed
to them in the Credit Agreement. _______________________ (the “Non-U.S. Lender”)
is providing this certificate pursuant to subsection 2.16(d) of the Credit
Agreement.
The Non-U.S. Lender hereby represents and warrants that:
The Non-U.S. Lender is the sole record owner of, and its direct or indirect
partners/members are the beneficial owners of, the Loans or the obligations
evidenced by Note(s) in respect of which it is providing this certificate.
Neither the Non-U.S. Lender nor any of its direct or indirect partners/members
is a “bank” for purposes of Section 881(c)(3)(A) of the Internal Revenue Code of
1986, as amended (the “Code”). In this regard, the Non-U.S. Lender further
represents and warrants that:
neither the Non-U.S. Lender nor any of its direct or indirect partners/members
are subject to regulatory or other legal requirements as a bank in any
jurisdiction; and
neither the Non-U.S. Lender nor any of its direct or indirect partners/members
have been treated as a bank for purposes of any tax, securities law or other
filing or submission made to any Governmental Authority, any application made to
a rating agency or qualification for any exemption from tax, securities law or
other legal requirements.
Neither the Non-U.S. Lender nor any of its direct or indirect partners/members
is a 10-percent shareholder of the Borrower within the meaning of Section
881(c)(3)(B) of the Code; and
Neither the Non-U.S. Lender nor any of its direct or indirect partners/members
is a controlled foreign corporation receiving interest from a related person
within the meaning of Section 881(c)(3)(C) of the Code.
The undersigned has furnished the administrative agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


IN WITNESS WHEREOF, the undersigned has duly executed this certificate.





--------------------------------------------------------------------------------

Exhibit 10.1


[NAME OF NON-U.S. LENDER]




By:        
Name:
Title:
Date:





--------------------------------------------------------------------------------

Exhibit 10.1


FORM OF EXEMPTION CERTIFICATE


(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Third Amended and Restated Credit Agreement, dated as
of December [12], 2016 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among NorthWestern Corporation d/b/a
NorthWestern Energy, a Delaware corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties thereto
(the “Lenders”), and Bank of America, N.A., as administrative agent. Capitalized
terms used herein that are not defined herein shall have the meanings ascribed
to them in the Credit Agreement. _______________________ (the “Non-U.S.
Participant”) is providing this certificate pursuant to subsection 2.16(d) of
the Credit Agreement.
The Non-U.S. Participant hereby represents and warrants that:
The Non-U.S. Participant is the sole record owner of, and its direct or indirect
partners/members are the beneficial owners of, the participation interests in
respect of which it is providing this certificate.
Neither the Non-U.S. Participant nor any of its direct or indirect
partners/members is a “bank” for purposes of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Non-U.S. Lender further represents and warrants that:
neither the Non-U.S. Participant nor any of its direct or indirect
partners/members are subject to regulatory or other legal requirements as a bank
in any jurisdiction; and
neither the Non-U.S. Participant nor any of its direct or indirect
partners/members have been treated as a bank for purposes of any tax, securities
law or other filing or submission made to any Governmental Authority, any
application made to a rating agency or qualification for any exemption from tax,
securities law or other legal requirements.
Neither the Non-U.S. Participant nor any of its direct or indirect
partners/members is a 10-percent shareholder of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code; and
Neither the Non-U.S. Participant nor any of its direct or indirect
partners/members is a controlled foreign corporation receiving interest from a
related person within the meaning of Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform its participating Lender, and
(2) the undersigned shall have at all times furnished its participating Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


IN WITNESS WHEREOF, the undersigned has duly executed this certificate.





--------------------------------------------------------------------------------

Exhibit 10.1


[NAME OF NON-U.S. PARTICIPANT]




By:        
Name:
Title:


Date:







--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT F
FORM OF BORROWING NOTICE
Date: ___________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of December [12], 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among NorthWestern
Corporation d/b/a NorthWestern Energy, a Delaware corporation (the “Borrower”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.
The undersigned hereby requests (select one):
A Borrowing of Revolving Credit Loans
A conversion or continuation of Revolving Credit
1.
On                     (a Business Day).

2.
In the amount of $                

3.
Comprised of                         

[Type of Loan requested]
4.
Wire instructions for Borrower’s account: ______________

5.
For Eurodollar Rate Loans: with an Interest Period of      [months][weeks].

The Revolving Credit Borrowing requested herein complies with Section 2.2 of the
Agreement.


The Borrower hereby represents and warrants that the conditions specified in
Section 5.2 shall be satisfied on and as of the date of the Borrowing Date.
NORTHWESTERN CORPORATION
as the Borrower




By:     
Name:     
Title:                     







--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT G
FORM OF LETTER OF CREDIT REQUEST


Dated           Date of Letter of Credit Request which will be on or after the
Initial Borrowing Date and prior to the 7th Business Day prior to the Revolving
Credit Termination Date.     


Bank of America N.A., as Administrative Agent
under the Third Amended and Restated Credit Agreement (as amended, supplemented
or modified for time to time, the “Credit Agreement”) dated as of December [12],
2016 among Northwestern Corporation (the “Borrower”) and d/b/a NorthWestern
Energy.
135 South LaSalle Street
IL4-135-09-61
Chicago, IL 60603
[Name and Address of applicable Issuing Lender]     If Bank of America is the
Issuing Lender insert the following name and address: Bank of America, N.A.,
Trade Operations, Mail Code: PA6-580-02-30, 1 Fleet Way, Scranton, PA 18507,
Phone: 570-496-9619, Facscimile: 800-755-8740, Email:
tradeclientserviceteamus@baml.com, Attention: Alfonso Malave, Phone:
570-496-9622, Facsimile: 800-755-8743, Email: alfonso.malave@baml.com
Dear Ladies and Gentlemen:
We hereby request that the Issuing Lender, in its individual capacity, issue a
standby Letter of Credit for the account of the undersigned on           Date of
Issuance which shall be at least four (4) Business Days from the date hereof (or
such shorter period as is reasonably acceptable to the respective Issuing
Lender).        (the “Date of Issuance”), which Letter of Credit shall be
denominated in United States Dollars and shall be in the aggregate amount of
          Aggregate initial amount of the Letter of Credit.      .
For the purposes of this Letter of Credit Request, unless otherwise defined
herein, all capitalized terms used herein and defined in the Credit Agreement
shall have the respective meaning provided such terms in the Credit Agreement.
The beneficiary of the requested Letter of Credit will be           Insert name
and address of beneficiary.      , and such Letter of Credit will be in support
of           Insert brief description of the L/C Supportable Obligations.      
and will have a stated expiration date of           Insert the last date upon
which drafts may be presented which may not be later than the earlier of (x) the
first anniversary of the date of issuance and (y) the date which is five
Business Days prior to the Revolving Credit Termination Date.      . We hereby
certify that:
(1)    Each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents to which it is a party other than those in
Sections 4.2 and 4.6 of the Credit Agreement (except to the extent applicable to
an earlier date) is true and correct in all material respects on and as of the
date hereof as if made on and as of the date hereof; and





--------------------------------------------------------------------------------

Exhibit 10.1


(2)    No Default or Event of Default has occurred and is continuing nor, after
giving effect to the issuance of the Letter of Credit requested hereby, would
such a Default or an Event of Default occur.


NORTHWESTERN CORPORATION




By    ___________________________
Name:
Title:









